Exhibit 10.17

EXECUTION COPY

 

TERM LOAN AGREEMENT

dated as of January 15, 2007

among

HOSPIRA, INC.,
as the Borrower,

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

ABN AMRO INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Bookrunners and Joint Lead Arrangers,

ABN AMRO INCORPORATED
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Syndication Agents,

BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,

and

CITIBANK, N.A.,
as Administrative Agent

 


--------------------------------------------------------------------------------


TERM LOAN AGREEMENT

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1. DEFINITIONS

 

1

 

 

 

1.1

 

Certain Defined Terms

 

1

1.2

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

19

1.3

 

Other Definitional Provisions and Rules of Construction

 

19

 

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

20

 

 

 

2.1

 

Commitment; Making of Loans

 

20

2.2

 

Repayment

 

21

2.3

 

Pro Rata Shares; Availability of Funds

 

22

2.4

 

The Register; Evidence of Debt; Notes

 

22

2.5

 

Interest on the Loans

 

23

2.6

 

Fees

 

26

2.7

 

Provisions Regarding Payments

 

27

2.8

 

Increased Costs; Taxes

 

30

2.9

 

Special Provisions Governing LIBOR Rate Loans

 

33

2.10

 

Defaulting Lenders

 

35

2.11

 

Removal or Replacement of a Lender

 

35

2.12

 

Mitigation

 

36

 

 

 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

36

 

 

 

3.1

 

Conditions to Effectiveness

 

36

3.2

 

Conditions Precedent to each Loan

 

38

 

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

40

 

 

 

4.1

 

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

 

40

4.2

 

Authorization of Borrowing, etc.

 

40

4.3

 

Disclosure

 

41

4.4

 

Financial Condition

 

41

4.5

 

No Material Adverse Change

 

41

4.6

 

Intellectual Property Matters

 

42

4.7

 

No Litigation; Compliance with Laws

 

42

4.8

 

No Default

 

42

4.9

 

Governmental Regulation

 

43

4.10

 

Securities Activities

 

43

4.11

 

Employee Benefit Plans

 

43

4.12

 

Environmental Protection

 

44

4.13

 

Pari Passu

 

44

 

i


--------------------------------------------------------------------------------


 

4.14

 

Restrictions

 

45

 

 

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

 

45

 

 

 

5.1

 

Financial Statements and Other Reports

 

45

5.2

 

Books and Records

 

47

5.3

 

Existence

 

47

5.4

 

Insurance

 

48

5.5

 

Payment of Taxes and Claims

 

48

5.6

 

Payment and Performance of Obligations

 

48

5.7

 

Maintenance of Properties

 

48

5.8

 

Compliance with Laws

 

48

5.9

 

Use of Proceeds

 

49

5.10

 

Claims Pari Passu

 

49

5.11

 

Further Assurances

 

49

 

 

 

 

 

SECTION 6. NEGATIVE COVENANTS

 

49

 

 

 

6.1

 

Liens

 

49

6.2

 

Indebtedness

 

51

6.3

 

Acquisitions

 

52

6.4

 

Restrictions on Subsidiary Distributions

 

52

6.5

 

Restricted Payments

 

53

6.6

 

Restriction on Fundamental Changes and Asset Sales

 

53

6.7

 

Conduct of Business

 

53

6.8

 

Fiscal Year

 

54

6.9

 

Subordinated Indebtedness

 

54

6.10

 

Transactions with Shareholders and Affiliates

 

54

6.11

 

Financial Covenants

 

54

6.12

 

Interest Rate Agreements and Currency Agreements

 

55

 

 

 

 

 

SECTION 7. EVENTS OF DEFAULT

 

56

 

 

 

7.1

 

Failure to Make Payments When Due

 

56

7.2

 

Default in Other Agreements

 

56

7.3

 

Breach of Certain Covenants

 

56

7.4

 

Breach of Representation or Warranty

 

56

7.5

 

Other Defaults Under Loan Documents

 

56

7.6

 

Involuntary Bankruptcy; Appointment of Receiver, etc.

 

57

7.7

 

Voluntary Bankruptcy; Appointment of Receiver, etc.

 

57

7.8

 

Judgments and Attachments

 

57

7.9

 

Dissolution

 

58

7.10

 

Employee Benefit Plans

 

58

7.11

 

Change in Control

 

58

7.12

 

Repudiation of Obligations

 

58

7.13

 

Material Adverse Change

 

58

 

ii


--------------------------------------------------------------------------------


 

SECTION 8. MISCELLANEOUS

 

59

 

 

 

8.1

 

Assignments and Participations in Loans

 

59

8.2

 

Expenses

 

61

8.3

 

Indemnity

 

61

8.4

 

Set-Off

 

62

8.5

 

Amendments and Waivers

 

63

8.6

 

Independence of Covenants

 

63

8.7

 

Notices

 

64

8.8

 

Survival of Representations, Warranties and Agreements

 

65

8.9

 

Failure or Indulgence Not Waiver; Remedies Cumulative

 

65

8.10

 

Marshalling; Payments Set Aside

 

65

8.11

 

Severability

 

66

8.12

 

Headings

 

66

8.13

 

Applicable Law

 

66

8.14

 

Successors and Assigns

 

66

8.15

 

Consent to Jurisdiction and Service of Process

 

66

8.16

 

Waiver of Jury Trial

 

67

8.17

 

Confidentiality

 

68

8.18

 

Ratable Sharing

 

69

8.19

 

Counterparts; Effectiveness

 

69

8.20

 

Obligations Several; Independent Nature of Lenders’ Rights

 

69

8.21

 

Usury Savings Clause

 

70

 

 

 

 

 

SECTION 9. AGENTS

 

70

 

 

 

9.1

 

Appointment

 

70

9.2

 

Powers and Duties; General Immunity

 

71

9.3

 

Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness

 

73

9.4

 

Right to Indemnity

 

73

9.5

 

Successor Administrative Agent

 

73

9.6

 

Acknowledgment of Potential Related Transactions

 

74

 

iii


--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

I

 

FORM OF NOTICE OF BORROWING

 

 

II

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

 

III

 

FORM OF NOTE

 

 

IV

 

FORM OF CERTIFICATE RE NON-BANK STATUS

 

 

V

 

FORM OF ASSIGNMENT AGREEMENT

 

 

VI

 

FORM OF SECRETARY’S CERTIFICATE

 

 

VII

 

FORM OF OFFICER’S CERTIFICATE (SECTION 3.1A(v))

 

 

VIII

 

FORM OF OFFICER’S CERTIFICATE (SECTION 3.1A(vi))

 

 

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.1A

 

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

6.1

 

LIENS

 

 

6.2

 

SUBSIDIARY INDEBTEDNESS

 

 

6.10

 

TRANSACTIONS WITH AFFILIATES

 

 

 

v


--------------------------------------------------------------------------------


TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is dated as of January 15, 2007 and entered into by and
among Hospira, Inc., a Delaware corporation (the “Borrower”), the banks and
financial institutions listed on the signature pages hereof (collectively, the
“Initial Lenders”), ABN AMRO Incorporated (“ABN AMRO”), Citigroup Global
Markets, Inc. (“CGMI”) and Morgan Stanley Senior Funding, Inc. (“MSSF”), as
joint lead bookrunners and joint lead arrangers (in such capacity, the “Lead
Arrangers”), ABN AMRO and MSSF, as joint syndication agents (in such capacity,
the “Syndication Agents”), Bank of America, N.A. and Wachovia Bank, National
Association, as co-documentation agents (in such capacity, the “Documentation
Agents”) and Citibank, N.A., as administrative agent for the Lenders (“Citibank”
and in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

The Borrower has requested, and the Lenders have agreed to extend, term loans in
the amount and on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency which are
hereby acknowledged, the Borrower, the Lenders, the Lead Arrangers, the
Syndication Agents, the Documentation Agents and the Administrative Agent agree
as follows:


SECTION 1.                            DEFINITIONS

1.1                               Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“ABN AMRO” shall have the meaning ascribed to such term in the introduction to
this Agreement.

“Acquisition” means the purchase or other acquisition (by merger or otherwise)
by a Person of all of substantially all of the assets of, or all of the Capital
Stock of, or a business line or unit or a division of, any other Person.

“Administrative Agent” shall have the meaning ascribed to such term in the
introduction to this Agreement.

“Affected Lender” shall have the meaning ascribed to such term in Section 2.9B.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to


--------------------------------------------------------------------------------


direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agents” means the Administrative Agent and the Syndication Agents,
collectively, and also means and includes any successor Administrative Agent
appointed pursuant to Section 9.5.

“Aggregate Amounts Due” shall have the meaning ascribed to such term in Section
8.18.

“Agreement” means this Loan Agreement as it may be amended, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level with respect to the Borrower in
effect on such date, as set forth below:

Performance Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Applicable Margin

 

0

%

0

%

0

%

0

%

0.20

%

LIBOR Applicable Margin

 

0.350

%

0.450

%

0.600

%

0.700

%

1.200

%

Commitment Fee

 

0.075

%

0.090

%

0.100

%

0.150

%

0.250

%

 

For purposes hereof, “Performance Level” means, with respect to the Borrower,
Performance Level I, Performance Level II, Performance Level III, Performance
Level IV or Performance Level V, as identified by reference to the public debt
rating of the Borrower, as the case may be, in effect on such date as set forth
below:

Performance Level

 

Public Debt Rating

Level I

 

 

Long Term Senior Unsecured Debt rated greater than or equal to A- by S&P or A3
by Moody’s

Level II

 

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB+ by S&P or
Baa1 by Moody’s

Level III

 

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB by S&P or
Baa2 by Moody’s

Level IV

 

 

Long Term Senior Unsecured Debt rated greater than

 

2


--------------------------------------------------------------------------------


 

 

 

or equal to BBB- by S&P or Baa3 by Moody’s

Level V

 

 

Long Term Senior Unsecured Debt rated less than BBB- by S&P or Baa3 by Moody’s,
and at all other times (including if such ratings are not available from both
S&P and Moody’s)

 

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating for the Borrower as follows:  (i) the public
debt ratings shall be determined by the then-current rating announced by either
S&P or Moody’s, as the case may be, for any class of non-credit-enhanced
long-term senior unsecured debt issued by the Borrower; (ii) if only one of S&P
and Moody’s shall have in effect such a public debt rating, the Performance
Level shall be determined by reference to the applicable rating; (iii) if
neither S&P nor Moody’s shall have in effect such a public debt rating, the
applicable Performance Level will be Level V; (iv) if such public debt ratings
established by S&P and Moody’s shall fall within different levels, the public
debt rating will be determined by the higher of the two ratings, provided that,
in the event that the lower of such public debt ratings is more than one level
below the higher of such public debt ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such public
debt ratings; (v) if any such public debt rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(vi) if S&P or Moody’s shall change the basis on which such public debt ratings
are established, each reference to the public debt rating announced by S&P or
Moody’s, as the case may be, shall refer to the then-equivalent rating by S&P or
Moody’s, as the case may be.

“Applicable Reserve Requirement” means, at any time with respect to any Lender,
for any LIBOR Rate Loan, the rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by such Lender against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by the applicable Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable LIBOR rate is to be determined, or (ii) any category of extensions of
credit or other assets which include LIBOR Rate Loans.  For purposes hereof, a
LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of the Borrower’s or any of its Subsidiary’s
businesses, properties or assets of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter

3


--------------------------------------------------------------------------------


acquired, including the Capital Stock of any Subsidiary of the Borrower, other
than such businesses, properties or assets sold in the ordinary course of
business and consistent with past business practice of the Borrower and its
Subsidiaries.

“Assignment Agreement” means an assignment agreement, substantially in the form
of Exhibit V hereto, satisfactory in form and substance to the Administrative
Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower” shall have the meaning ascribed to such term in the introduction to
this Agreement.

“Borrowing” means a borrowing consisting of Loans of the same Type that (i) are
made, continued or converted on the same day and (ii) in the case of LIBOR Rate
Loans, have the same Interest Period.

“Bridge Loans” means the loans to the Borrower under the $1,425,000,000 Bridge
Loan Agreement dated January 15, 2007 among the Borrower, the lenders parties
thereto and Citicorp North America, Inc., as administrative agent for such
lenders.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

4


--------------------------------------------------------------------------------


“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit IV annexed hereto delivered by a Lender to the Administrative Agent
pursuant to Section 2.8B(iii)(b).

“CGMI” shall have the meaning ascribed to such term in the introduction to this
Agreement.

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d 3 and 13d 5 under the Exchange Act) shall have acquired beneficial ownership
of 30% or more on a fully diluted basis of the voting and/or economic interest
in the Capital Stock of the Borrower; (ii) any Person or “group” (within the
meaning of Rules 13d 3 and 13d 5 under the Exchange Act) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of the Borrower; (iii) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, a majority of the members of the board of directors of the
Borrower shall not be Continuing Directors; or (iv) any Person or “group”
(within the meaning of Rules 13d 3 and 13d 5 under the Exchange Act) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower.

“Citibank” shall have the meaning ascribed to such term in the introduction to
this Agreement.

“Commitment” means the amount of the commitment of a Lender to make a Loan
hereunder and “Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Commitment, if any, is set forth on
Schedule 2.1A or in the applicable Assignment Agreement, subject to any
adjustment, increase or reduction pursuant to the terms and conditions hereof. 
The aggregate amount of the Commitments as of the date of this Agreement is
$500,000,000.

“Commitment Fee” shall have the meaning ascribed to such term in Section 2.6(i).

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Borrower setting forth computations in reasonable
detail demonstrating (i) compliance with the covenants set forth in Section
6.11, as at the end of the period covered by such financial statements, and (ii)
certifying that such officer has obtained no knowledge of any Potential Event of
Default or Event of Default except as specified in such certificate.

“Consolidated Adjusted EBITDA” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, and (f)
other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for

5


--------------------------------------------------------------------------------


potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period) and (e) Permitted Addbacks, minus (ii) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period).

“Consolidated Financing Expense” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to any letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements.

“Consolidated Net Income” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Borrower and its Subsidiaries for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net non-cash
extraordinary losses.

“Consolidated Net Worth” means, at any date of determination, all items which in
conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries.

“Consolidated Total Debt” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP.

“Continuing Director” as applied to any Person, means, for any period, an
individual who is a member of the board of directors of such Person on the first
day of such period or whose election to the board of directors of such Person is
approved by a majority of the other Continuing Directors.

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract, undertaking, agreement or other material instrument
to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

6


--------------------------------------------------------------------------------


“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

“Credit Date” shall have the meaning ascribed to such term in Section 2.1A.

“Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Commitments, that Lender’s
Commitment; and (ii) after the termination of the Commitments, the aggregate
outstanding principal amount of the Loans of that Lender.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all the Obligations are
declared or become immediately due and payable, (ii) the date on which the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of its Defaulted Loan or
by the non pro rata application of any voluntary or mandatory prepayments of the
Loans in accordance with the terms of Section 2.7A or C) and (iii) the date on
which the Borrower, the Administrative Agent and the Requisite Lenders waive all
Funding Defaults of such Defaulting Lender in writing.

“Defaulted Loan” shall have the meaning ascribed to such term in Section 2.10.

“Defaulting Lender” shall have the meaning ascribed to such term in Section
2.10.

“Divestiture” means the sale by Borrower of certain assets as required under the
Consent Order relating to the Federal Trade Commission’s termination of the
waiting period under the Hart Scott Rodino Antitrust Improvements Act of 1976 in
connection with the Mayne Pharma Acquisition.

“Documentation Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

7


--------------------------------------------------------------------------------


“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied or waived in accordance with Section 8.5.

“Eligible Assignee” means (A) any Lender and any Affiliate of any Lender; and
(B) any commercial bank, savings and loan association, savings bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided that no
Affiliate of the Borrower or any of its Subsidiaries shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (other than a Multiemployer Plan) which is or was maintained or
contributed to by the Borrower or any of its ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, order, consent decree, settlement, demand,
abatement order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (ii)
in connection with any Hazardous Materials or any actual or alleged Hazardous
Materials Activity or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of the Borrower shall continue to be
considered an ERISA Affiliate of the Borrower within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower and with respect to liabilities arising after such period relating to
the period that such entity was an ERISA Affiliate.

8


--------------------------------------------------------------------------------


“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which 30-day notice to the PBGC has been waived); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 412(m) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on the Borrower or any of its ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential withdrawal liability to the Borrower or any of its ERISA
Affiliates as a result of the withdrawal, or the receipt by the Borrower or any
of its ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Employee Benefit Plan, in each case
in an amount that would be material; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan or
the assets thereof, or against the Borrower or any of its ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan to qualify under Section
401(a) of the Internal Revenue Code, or the failure of any trust forming part of
any Pension Plan to qualify for exemption from taxation under Section 501(a) of
the Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

“Event of Default” means each of the events set forth in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

9


--------------------------------------------------------------------------------


“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by the Administrative Agent.

“Fee Letters” means (i) the Fee Letter, dated October 3, 2006, among the
Borrower, MSSF, ABN and CGMI, as the same may be amended, supplemented or
otherwise modified from time to time and (ii) the Fee Letter, dated October 3,
2006, between the Borrower and MSSF, as the same may be amended, supplemented or
otherwise modified from time to time.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
(excluding any Subsidiary that is acquired after the date hereof that has not
yet changed its fiscal year to a calendar year) ending on December 31 of each
calendar year.  For purposes of this Agreement, any particular Fiscal Year shall
be designated by reference to the calendar year in which such Fiscal Year ends.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding and Payment Office” means the office of the Administrative Agent as set
forth under the Administrative Agent’s name on the signature pages hereof, or
such other office designated in a written notice delivered by the Administrative
Agent to the Borrower and each Lender.

“Funding Default” shall have the meaning ascribed to such term in Section 2.10.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the United States accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

10


--------------------------------------------------------------------------------


“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, registration with, approval of, consent order or consent decree of or
from, or notice to any Governmental Authority.

“Hazardous Materials” means any chemical, material or substance, (i) exposure to
which is prohibited or limited by any Governmental Authority, (ii) which is
designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law or (iii) which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” shall have the meaning ascribed to such term in Section
8.21.

“Implementation Agreement” means the Scheme Implementation Agreement dated
September 20, 2006 among Mayne Pharma, Hospira Holdings (S.A.) Pty Ltd and the
Borrower.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money; (ii) that portion of obligations with respect to Capital Leases
that is classified as a liability on a balance sheet in conformity with GAAP;
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument; (v)
all indebtedness secured by any Lien on any property or asset owned or held by
that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person; (vi)
the face amount of any letter of credit issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings; (vii)
the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide

11


--------------------------------------------------------------------------------


assurance to an obligee that the obligation of the obligor thereof will be paid
or discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; and (ix) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (ix), the primary purpose or intent thereof is as
described in clause (viii) above.

“Indemnitees” shall have the meaning ascribed to such term in Section 8.3.

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 8.3.

“Initial Lenders” shall have the meaning ascribed to such term in the
introduction to this Agreement.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Financing Expense for such four-Fiscal Quarter
period.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each March
31, June 30, September 30 and December 31 of each year, commencing on the first
such date to occur after the Effective Date, and the Maturity Date and (ii) any
LIBOR Rate Loan, the last day of each Interest Period therefor and, if any such
Interest Period is longer than three months, the date that is three months after
the first day of such Interest Period, provided that, if any Interest Payment
Date would otherwise fall on a day which is not a Business Day, it shall be
postponed to the next day which is a Business Day.

“Interest Period” shall have the meaning ascribed to such term in Section 2.5B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered a Joint Venture to
which such Person is a party.

12


--------------------------------------------------------------------------------


“Lead Arrangers” shall have the meaning ascribed to such term in the
introduction to this Agreement.

“Lender” and “Lenders” shall mean the Initial Lenders and each Person that shall
become a party hereto pursuant to Section 8.1.

“Leverage Ratio” means, in respect of the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Debt as of the last day
of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended.

“LIBOR” means, for any Interest Rate Determination Date, the offered rate in the
London interbank market for deposits in Dollars offered for a term comparable to
such Interest Period that appears on Telerate Page 3750 as of approximately
11:00 A.M., London time (or such other page as may replace such page on such
service for the purpose of displaying the rates at which such Dollar deposits
are offered by leading banks in the London interbank deposit market), or if no
quotation appears on Telerate Page 3750, the average rate per annum which the
offices of four leading banks selected by the Administrative Agent and located
in London offer for deposits in Dollars in the London interbank deposit market
at approximately 11:00 a.m. (London time).

“LIBOR Rate Loan” means any Loan bearing interest at a rate calculated with
respect to LIBOR.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1A.

“Loan Documents” means this Agreement, the Fee Letters and any Note.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform,
or of the Administrative Agent to enforce, any of the Obligations of the
Borrower or (iii) the legality, validity, binding effect or enforceability
against the Borrower of a Loan Document.  For the avoidance of doubt, changes or
effects resulting from items related to Permitted Addbacks shall not be
considered in determining whether a Material Adverse Effect has occurred.

“Maturity Date” means the earlier to occur of (i) the third anniversary of the
Effective Date, and (ii) the date of the acceleration of the Loans pursuant to
Section 7.

“Mayne Pharma” means Mayne Pharma Limited ACN 097 064 330.

13


--------------------------------------------------------------------------------


“Mayne Pharma Acquisition” means the acquisition by Hospira Holdings (S.A.) Pty
Ltd of all of the stock of Mayne Pharma substantially on the terms set forth in
the Implementation Agreement.

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.

“MSSF” shall have the meaning ascribed to such term in the introduction to this
Agreement.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates is obligated to make contributions.

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the incurrence or issuance of any debt or the sale
or issuance of any equity interests (including any capital contribution) by the
Borrower or any of its Subsidiaries, the aggregate amount of cash received from
time to time (whether as initial consideration or through payment or disposition
of deferred consideration) by or on behalf of such Person in connection with
such transaction after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal and accounting fees, filing fees, finder’s fees and other
similar fees and commissions, (b) the amount of taxes payable in connection with
or as a result of such transaction and (c) the amount of any debt secured by a
Lien on such asset that, by the terms of the agreement or instrument governing
such debt, is required to be repaid upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of the
Borrower and are properly attributable to such transaction or to the asset that
is the subject thereof.

“Non-US Lender” shall have the meaning ascribed to such term in Section
2.8B(iii)(a).

“Note” means a promissory note of the Borrower payable to the order of any
Lender issued pursuant to Section 2.4C, in substantially in the form of Exhibit
III, as amended, supplemented or otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
Section 2.1B with respect to the proposed borrowing of the Loans.

“Obligations” means all obligations of every nature of the Borrower from time to
time owing to the Agents, the Lead Arrangers and the Lenders or any of them
under the Loan Documents.

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any one of its chairman of the board
(if an officer), its president, one of its vice presidents, its chief financial
officer or its treasurer or, as applied to any limited partnership, a
certificate executed on behalf of such limited partnership by the chairman of
the board (if an officer), the president, one of the vice presidents, the chief
financial officer or

14


--------------------------------------------------------------------------------


treasurer of the general partner of such limited partnership, or, if the general
partner of such limited partnership is an individual, executed by such
individual; provided that every Officer’s Certificate with respect to the
compliance with a condition precedent to the making of any Borrowing shall
include:  (i) a statement that the officer making or giving such Officer’s
Certificate has read such condition and any definitions or other provisions
contained in this Agreement relating thereto, (ii) a statement that, in the
opinion of the signer, he has made or has caused to be made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not such condition has been complied with, and (iii) a statement as
to whether, in the opinion of the signer, such condition has been complied with.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.  In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and which is intended to be qualified under Section 401(a) of the Code.

“Performance Level” shall have the meaning ascribed to such term within the
definition of “Applicable Margin”.

“Permitted Acquisition” means an Acquisition permitted by Section 6.3.

“Permitted Addbacks” means, for any period ending on or after March 31, 2007,
each of the following to the extent taken into account in determining
Consolidated Net Income for such period (all calculated on a consolidated
pre-tax basis): (a) any one-time or special non-cash charges or expenses
resulting from the Mayne Pharma Acquisition, including charges relating to the
write-up of Mayne Pharma’s inventory and the write-off of in-process research
and development; (b) the first $115,000,000 of charges and expenses (whether
cash or non-cash) incurred before December 31, 2008 related to the integration
of Mayne Pharma into the Borrower, including charges and expenses for employee
severance or retention, integration of information systems, plant shutdowns,
product relocation and relabeling and consulting fees); (c) the first
$109,000,000 of restructuring charges and expenses (whether cash or non-cash)
incurred after March 31, 2006 and before December 31, 2008 related to the
Borrower’s closure of its Ashland, Ohio, Donegal, Ireland and Montreal, Canada
facilities and exit from its North Chicago, Illinois facility and related
expenses (whether cash or non-cash) for the relocation of production from such
facilities to other facilities; and (d) the first $24,000,000 of charges and

15


--------------------------------------------------------------------------------


expenses (whether cash or non-cash) incurred after March 31, 2006 and before
December 31, 2006 related to the Borrower’s separation from Abbott Laboratories,
including the establishment of new facilities, the build-out of independent
information technology systems, and product registration and re-labeling.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate of interest as announced by the Administrative Agent
from time to time as its base rate, as in effect from time to time.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.  The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the Credit Exposure of such Lender by (ii) the aggregate Credit
Exposure of all Lenders.

“Proceedings” shall have the meaning ascribed to such term in Section 5.1(vi).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any such Subsidiary may sell, convey,
pledge or otherwise transfer to a newly-formed Subsidiary of the Borrower or
other special purpose entity, or any other Person, any accounts receivable
(including chattel paper, instruments and general intangibles) or notes
receivable and the rights and certain other property related thereto, provided
that (i) all of the terms and conditions of such transaction or series of
transactions, including the amount and type of any recourse to the Borrower or a
Subsidiary of the Borrower with respect to the assets transferred, are
acceptable to the Administrative Agent and the Requisite Lenders and (ii) the
Receivables Transaction Attributed Indebtedness incurred in all such
transactions does not exceed $150,000,000 at any time outstanding.

“Receivables Transaction Attributable Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any wholly-owned Subsidiary of the Borrower to
the third-party conduit entity or other receivables credit provider under such
Qualified Receivables Transaction.

“Register” shall have the meaning ascribed to such term in Section 2.4A.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

16


--------------------------------------------------------------------------------


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” shall have the meaning ascribed to such term in Section
2.11.

“Requisite Lenders” means Lenders having aggregate Pro Rata Shares of more than
50%.

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of the Borrower or any other
officer of the Borrower responsible for overseeing or reviewing compliance with
the Agreement.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the
Borrower, except a dividend payable solely in shares of such class of Capital
Stock to the holders of such class of Capital Stock; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower; and (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of the Borrower, except any repurchase or other acquisition of
shares of such Capital Stock, or warrants, options or other rights to acquire
such shares, in connection with employee compensation in the ordinary course of
business in accordance with plans approved by the board of directors of the
Borrower.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation or any successor thereto.

“Scheme” means the scheme of arrangement between Mayne Pharma and its
shareholders in the form approved by the Court (as defined in the Implementation
Agreement) on the Second Court Date (as defined in the Implementation
Agreement), pursuant to which the Borrower or a Subsidiary thereof will acquire
all of the outstanding ordinary shares of Mayne Pharma.

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificates, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

17


--------------------------------------------------------------------------------


“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (i) the consolidated gross revenues of the Borrower and its
Subsidiaries for the Fiscal Year then most recently ended and/or (ii) the
consolidated assets of the Borrower and its Subsidiaries as of the last day of
the Fiscal Year then most recently ended.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subject Transaction” shall have the meaning ascribed to such term in Section
6.11D.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries, subordinated in right and time of payment to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

“Surviving Obligations” means contingent indemnification liabilities of the
Borrower under the Loan Documents that are not yet due and payable.

“Syndication Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are

18


--------------------------------------------------------------------------------


considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its applicable lending office).

“Terminated Lender” shall have the meaning ascribed to such term in Section
2.11.

“Transaction” means the Mayne Pharma Acquisition and the debt financings
contemplated thereby.

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the respective meanings assigned to them
in conformity with GAAP.  Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize accounting
principles and policies in effect on the date hereof which are in conformity
with those used to prepare the financial statements referred to in Section 4.4. 
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to clauses (i) and (ii) of Section
5.1 shall be prepared in accordance with GAAP as in effect at the time of such
preparation.  In the event that a change in GAAP or other accounting principles
and policies after the date hereof affects in any material respect the
calculations of the covenants contained herein, the Lenders and the Borrower
agree to negotiate in good faith to amend the affected covenants (and related
definitions) to compensate for the effect of such changes so that the
restrictions, limitations and performance standards effectively imposed by such
covenants, as so amended, are substantially identical to the restrictions,
limitations and performance standards imposed by such covenants as in effect on
the date hereof; provided that, if the Requisite Lenders and the Borrower fail
to reach agreement with respect to such amendment within a reasonable period of
time following the date of effectiveness of any such change, calculation of
compliance by the Borrower and its Subsidiaries with the covenants contained
herein shall be determined in accordance with GAAP as in effect immediately
prior to such change.

1.3                               Other Definitional Provisions and Rules of
Construction.


A.                                    ANY OF THE TERMS DEFINED HEREIN MAY,
UNLESS THE CONTEXT OTHERWISE REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL,
DEPENDING ON THE REFERENCE.


B.                                    REFERENCES TO “SECTIONS” AND SUBSECTIONS
SHALL BE TO SECTIONS AND SUBSECTIONS, RESPECTIVELY, OF THIS AGREEMENT UNLESS
OTHERWISE SPECIFICALLY PROVIDED.


C.                                    THE USE IN ANY OF THE LOAN DOCUMENTS OF
THE WORD “INCLUDE” OR “INCLUDING”, WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR
MATTER, SHALL NOT BE CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE
SPECIFIC ITEMS OR MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO
SIMILAR ITEMS OR MATTERS, WHETHER OR NOT NONLIMITING LANGUAGE (SUCH AS “WITHOUT
LIMITATION” OR “BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH
REFERENCE THERETO, BUT RATHER SHALL BE

19


--------------------------------------------------------------------------------



DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT FALL WITHIN THE BROADEST
POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.


D.                                    WHENEVER THE TERM “WHOLLY-OWNED” IS USED
WITH RESPECT TO A SUBSIDIARY OF A PERSON, SUCH TERM MEANS THAT ALL OF THE
CAPITAL STOCK (OTHER THAN DIRECTORS’ QUALIFYING SHARES) OF SUCH SUBSIDIARY IS
OWNED, DIRECTLY OR INDIRECTLY, BY SUCH PERSON.


E.                                      FOR PURPOSES OF THIS AGREEMENT, ANY
REFERENCE TO A “LOAN” MAY BE (AS THE CONTEXT REQUIRES) A REFERENCE TO (I) THE
SINGLE LOAN OF LENDER MADE ON THE CREDIT DATE OR PURCHASED IN WHOLE OR PART VIA
AN ASSIGNMENT; OR (II) A PORTION OF A LOAN REFERRED TO IN THE PRECEDING CLAUSE
(I) THAT IS OF A PARTICULAR TYPE AND, IN THE CASE OF A LIBOR LOAN, HAS A
PARTICULAR INTEREST PERIOD.


SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS AND LOANS

2.1                               Commitment; Making of Loans.


A.                                    COMMITMENTS.

(I)                                     ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE EFFECTIVE DATE THROUGH FEBRUARY 7, 2007 (SUCH BUSINESS DAY, THE “CREDIT
DATE”), SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN RELIANCE
UPON THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER HEREIN SET FORTH, EACH
LENDER SEVERALLY AGREES TO MAKE A LOAN IN AN AMOUNT UP TO BUT NOT EXCEEDING SUCH
LENDER’S COMMITMENT AS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1A ANNEXED
HERETO.

(II)                                  AFTER GIVING EFFECT TO THE LOANS MADE ON
THE CREDIT DATE, EACH LENDER’S COMMITMENT SHALL EXPIRE.  AMOUNTS BORROWED
PURSUANT TO THIS SECTION 2.1A AND REPAID OR PREPAID MAY NOT BE REBORROWED.


B.                                    BORROWING MECHANICS.

(I)                                     EACH BORROWING SHALL AT ALL TIMES BE IN
MINIMUM AMOUNT OF $5,000,000.

(II)                                  THE BORROWER SHALL DELIVER TO
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS A FULLY EXECUTED NOTICE OF
BORROWING (A) IF ANY PORTION OF THE LOANS INITIALLY WILL CONSIST OF LIBOR RATE
LOANS, NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME), AT LEAST THREE (3)
BUSINESS DAYS IN ADVANCE OF THE PROPOSED CREDIT DATE; OR (B) OTHERWISE, NOT
LATER THAN 11:00 A.M. (NEW YORK CITY TIME), ON THE PROPOSED CREDIT DATE.  EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE NOTICE OF BORROWING FOR LIBOR RATE LOANS SHALL
BE IRREVOCABLE ON AND AFTER THE INITIAL INTEREST RATE DETERMINATION DATE, AND
THE BORROWER SHALL BE BOUND TO BORROW SUCH LOANS IN ACCORDANCE THEREWITH.  THE
NOTICE OF BORROWING SHALL SPECIFY THE FOLLOWING INFORMATION:

(A)                                  THE AGGREGATE AMOUNT OF SUCH LOANS;

(B)                                 THE CREDIT DATE, WHICH SHALL BE A BUSINESS
DAY;

(C)                                  WHETHER THE LOANS INITIALLY ARE TO BE BASE
RATE LOANS OR LIBOR RATE LOANS OR A COMBINATION THEREOF; AND

20


--------------------------------------------------------------------------------


(D)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED.

(III)                               NOTICE OF RECEIPT OF THE NOTICE OF
BORROWING, TOGETHER WITH THE AMOUNT OF EACH LENDER’S PRO RATA SHARE THEREOF,
TOGETHER WITH THE APPLICABLE INTEREST RATE, SHALL BE PROVIDED BY THE
ADMINISTRATIVE AGENT TO EACH LENDER BY FACSIMILE WITH REASONABLE PROMPTNESS, BUT
(PROVIDED THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH NOTICE BY 11:00 A.M.
(NEW YORK CITY TIME)) NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE SAME
DAY AS THE ADMINISTRATIVE AGENT’S RECEIPT OF THE NOTICE OF BORROWING FROM THE
BORROWER.

(IV)                              EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE CREDIT DATE BY WIRE TRANSFER NOT
LATER THAN 12:00 P.M. (NEW YORK CITY TIME) OR, IF LATER, NOT MORE THAN ONE HOUR
AFTER RECEIPT OF THE ADMINISTRATIVE AGENT’S DELIVERY OF THE NOTICE PURSUANT TO
CLAUSE (III) ABOVE, IN SAME DAY FUNDS IN DOLLARS AT THE FUNDING AND PAYMENT
OFFICE.

(V)                                 EXCEPT AS PROVIDED HEREIN, UPON SATISFACTION
OR WAIVER OF THE CONDITIONS PRECEDENT SPECIFIED IN SECTION 3.1 AND SECTION 3.2,
THE ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF THE LOANS AVAILABLE TO THE
BORROWER ON THE CREDIT DATE BY CAUSING AN AMOUNT OF SAME DAY FUNDS EQUAL TO THE
PROCEEDS OF ALL SUCH LOANS RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE LENDERS
TO BE CREDITED TO THE ACCOUNT REFERRED TO IN SECTION 2.1B(II)(D).

2.2                               Repayment.


A.                                    THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS THE AGGREGATE
OUTSTANDING AMOUNT OF THE LOANS ON THE FOLLOWING DATES IN THE AMOUNTS INDICATED
(WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN
ACCORDANCE WITH THE ORDER OF PRIORITY AS SET FORTH IN SECTION 2.7):

Date

 

Amount

 

March 31, 2007

 

$

12,500,000

 

June 30, 2007

 

$

12,500,000

 

September 30, 2007

 

$

12,500,000

 

December 31, 2007

 

$

12,500,000

 

March 31, 2008

 

$

50,000,000

 

June 30, 2008

 

$

50,000,000

 

September 30, 2008

 

$

50,000,000

 

December 31, 2008

 

$

50,000,000

 

March 31, 2009

 

$

62,500,000

 

June 30, 2009

 

$

62,500,000

 

September 30, 2009

 

$

62,500,000

 

Maturity Date

 

$

62,500,000

 

 

21


--------------------------------------------------------------------------------


provided, however, that the Loans and all other amounts owed hereunder with
respect to the Loans and the Commitment of each Lender shall be paid in full on
the Maturity Date.

2.3                               Pro Rata Shares; Availability of Funds.


A.                                    PRO RATA SHARES.  THE LOANS SHALL BE MADE
BY THE LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR RESPECTIVE PRO RATA
SHARES (DETERMINED AS OF THE CREDIT DATE), IT BEING UNDERSTOOD THAT NO LENDER
SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN SUCH OTHER LENDER’S
OBLIGATION TO MAKE ITS LOAN HEREUNDER NOR SHALL ANY COMMITMENT OF ANY LENDER BE
INCREASED OR DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER LENDER IN SUCH
OTHER LENDER’S OBLIGATION TO MAKE ITS LOAN HEREUNDER.


B.                                    AVAILABILITY OF FUNDS.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE CREDIT
DATE THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT THE AMOUNT OF SUCH LENDER’S LOAN REQUESTED ON THE CREDIT DATE, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE
TO THE ADMINISTRATIVE AGENT ON THE CREDIT DATE AND THE ADMINISTRATIVE AGENT MAY,
IN ITS SOLE DISCRETION, BUT SHALL NOT BE OBLIGATED TO, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT ON THE CREDIT DATE.  IF SUCH CORRESPONDING
AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
OR AN AFFILIATE OF SUCH LENDER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE CREDIT DATE UNTIL THE DATE SUCH AMOUNT
IS PAID TO THE ADMINISTRATIVE AGENT, AT THE CUSTOMARY RATE SET BY THE
ADMINISTRATIVE AGENT FOR THE CORRECTION OF ERRORS AMONG BANKS FOR THREE BUSINESS
DAYS AND THEREAFTER AT THE BASE RATE.  IF SUCH LENDER DOES NOT PAY SUCH
CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE BORROWER
SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE CREDIT DATE UNTIL THE DATE
SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT THE RATE PAYABLE HEREUNDER
FOR BASE RATE LOANS.  NOTHING IN THIS SECTION 2.3B SHALL BE DEEMED TO RELIEVE
ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO
PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT
OF ANY DEFAULT BY SUCH LENDER HEREUNDER.

2.4                               The Register; Evidence of Debt; Notes.


A.                                    REGISTER.

(I)                                     THE ADMINISTRATIVE AGENT SHALL MAINTAIN
AT ITS PAYMENT AND FUNDING OFFICE A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS AND THE COMMITMENT AND LOAN OF EACH LENDER FROM
TIME TO TIME (THE “REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER
THE COMMITMENT AND THE LOAN OF EACH LENDER, AND EACH REPAYMENT OR PREPAYMENT IN
RESPECT OF THE PRINCIPAL AMOUNT OF SUCH LOANS.  ANY SUCH RECORDATION SHALL BE
PRIMA FACIE EVIDENCE OF THE

22


--------------------------------------------------------------------------------


AMOUNT OWED TO SUCH LENDER HEREUNDER; PROVIDED THAT FAILURE TO MAKE ANY SUCH
RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT ANY LENDER’S
COMMITMENT OR THE OBLIGATIONS IN RESPECT OF ANY LOAN.  THE BORROWER HEREBY
DESIGNATES CITIBANK TO SERVE AS THE BORROWER’S AGENT SOLELY FOR PURPOSES OF
MAINTAINING THE REGISTER AS PROVIDED IN THIS SECTION 2.4, AND THE BORROWER
HEREBY AGREES THAT, TO THE EXTENT CITIBANK SERVES IN SUCH CAPACITY, CITIBANK AND
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES SHALL CONSTITUTE
“INDEMNITEES” HEREUNDER.

(II)                                  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL DEEM AND TREAT THE PERSONS LISTED AS LENDERS IN THE REGISTER
AS THE HOLDERS AND OWNERS OF THE CORRESPONDING COMMITMENTS AND LOANS LISTED
THEREIN FOR ALL PURPOSES HEREOF, AND NO ASSIGNMENT OR TRANSFER OF ANY COMMITMENT
OR LOAN SHALL BE EFFECTIVE, IN EACH CASE UNLESS AND UNTIL AN ASSIGNMENT
AGREEMENT EFFECTING THE ASSIGNMENT OR TRANSFER THEREOF SHALL HAVE BEEN ACCEPTED
BY THE ADMINISTRATIVE AGENT AND RECORDED IN THE REGISTER AS PROVIDED IN SECTION
8.1C.  PRIOR TO SUCH RECORDATION, ALL AMOUNTS OWED WITH RESPECT TO THE
APPLICABLE COMMITMENT OR LOAN SHALL BE OWED TO THE LENDER LISTED IN THE REGISTER
AS THE OWNER THEREOF, AND ANY REQUEST, AUTHORITY OR CONSENT OF ANY PERSON WHO,
AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS
LISTED IN THE REGISTER AS A LENDER SHALL BE CONCLUSIVE AND BINDING ON ANY
SUBSEQUENT HOLDER, ASSIGNEE OR TRANSFEREE OF THE CORRESPONDING COMMITMENTS OR
LOANS.


B.                                    LENDERS’ EVIDENCE OF DEBT.  EACH LENDER
SHALL MAINTAIN ON ITS INTERNAL RECORDS AN ACCOUNT OR ACCOUNTS EVIDENCING THE
OBLIGATIONS OF THE BORROWER TO SUCH LENDER, INCLUDING THE AMOUNTS OF THE LOANS
MADE BY IT AND EACH REPAYMENT AND PREPAYMENT IN RESPECT THEREOF.  ANY SUCH
RECORDATION SHALL BE CONCLUSIVE AND BINDING ON THE BORROWER, ABSENT MANIFEST
ERROR; PROVIDED THAT THE FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN
SUCH RECORDATION, SHALL NOT AFFECT ANY LENDER’S COMMITMENTS OR THE OBLIGATIONS
OF THE BORROWER IN RESPECT OF ANY APPLICABLE LOANS; AND PROVIDED FURTHER, IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY LENDER’S RECORDS, THE
RECORDATIONS IN THE REGISTER SHALL GOVERN.


C.                                    NOTES.  IF SO REQUESTED BY ANY LENDER BY
WRITTEN NOTICE TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE
BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER, PROMPTLY AFTER THE BORROWER’S
RECEIPT OF SUCH NOTICE, A NOTE OR NOTES TO EVIDENCE SUCH LENDER’S LOANS.

2.5                               Interest on the Loans.


A.                                    RATE OF INTEREST; TYPE OF LOAN.

(I)                                     SUBJECT TO THE PROVISIONS OF SECTIONS
2.5E, 2.8 AND 2.9, EACH LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT
THEREOF FROM THE DATE MADE THROUGH THE MATURITY DATE (WHETHER BY ACCELERATION OR
OTHERWISE) AT A RATE EQUAL TO (A) AT ALL TIMES SUCH LOAN IS A BASE RATE LOAN,
THE BASE RATE PLUS THE APPLICABLE MARGIN OR (B) AT ALL TIMES SUCH LOAN IS A
LIBOR RATE LOAN, THE SUM OF LIBOR PLUS THE APPLICABLE MARGIN.

(II)                                  THE BASIS FOR DETERMINING THE RATE OF
INTEREST WITH RESPECT TO ANY LOAN, AND THE INTEREST PERIOD WITH RESPECT TO ANY
LIBOR RATE LOAN, SHALL BE SELECTED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO THE NOTICE OF BORROWING OR A
CONVERSION/CONTINUATION NOTICE, AS THE CASE MAY BE.

23


--------------------------------------------------------------------------------


(III)                               AS SOON AS PRACTICABLE AFTER 11:00 A.M. (NEW
YORK CITY TIME) ON EACH INTEREST RATE DETERMINATION DATE, THE ADMINISTRATIVE
AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL
APPLY TO THE LIBOR RATE LOANS FOR WHICH AN INTEREST RATE IS THEN BEING
DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE
THEREOF (IN WRITING OR BY TELEPHONE CONFIRMED IN WRITING) TO THE BORROWER AND
EACH LENDER.


B.                                    INTEREST PERIODS.  THE APPLICABLE INTEREST
PERIOD (EACH AN “INTEREST PERIOD”) OF EACH BORROWING OF LIBOR RATE LOANS SHALL
BE A ONE (1), TWO (2), THREE (3) OR SIX (6) MONTH PERIOD, AS SELECTED BY THE
BORROWER IN THE APPLICABLE NOTICE OF BORROWING OR CONVERSION/CONTINUATION
NOTICE, INITIALLY COMMENCING ON THE DATE OF THE LOAN OR ANY
CONVERSION/CONTINUATION DATE, AS THE CASE MAY BE; PROVIDED THAT

(I)                                     IN THE CASE OF IMMEDIATELY SUCCESSIVE
INTEREST PERIODS APPLICABLE TO LIBOR RATE LOANS, EACH SUCCESSIVE INTEREST PERIOD
SHALL COMMENCE ON THE DAY ON WHICH THE IMMEDIATELY PRECEDING INTEREST PERIOD
EXPIRES;

(II)                                  IF AN INTEREST PERIOD WOULD OTHERWISE
EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON
THE NEXT SUCCEEDING BUSINESS DAY; PROVIDED THAT, IF ANY INTEREST PERIOD WOULD
OTHERWISE EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF THE MONTH
AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD
SHALL EXPIRE ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(III)                               ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD)
SHALL, SUBJECT TO CLAUSE (IV) OF THIS SECTION 2.5B, END ON THE LAST BUSINESS DAY
OF A CALENDAR MONTH;

(IV)                              NO INTEREST PERIOD SHALL EXTEND BEYOND THE
MATURITY DATE;

(V)                                 NO MORE THAN TEN (10) INTEREST PERIODS SHALL
BE OUTSTANDING AT ANY TIME;

(VI)                              SUBJECT TO CLAUSE (VII) OF THIS SECTION 2.5B,
IF THE BORROWER FAILS TO SPECIFY AN INTEREST PERIOD FOR ANY BORROWING OF LIBOR
RATE LOANS IN THE APPLICABLE CONVERSION/CONTINUATION NOTICE OR FAILS TO GIVE
TIMELY NOTICE OF THE CONTINUATION OF ANY OUTSTANDING BORROWING OF LIBOR RATE
LOANS, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
(1) MONTH; AND

(VII)                           UNTIL THE EARLIER OF (X) THE DATE THAT IS 30
DAYS AFTER THE EFFECTIVE DATE AND (Y) THE DATE THAT THE LEAD ARRANGERS NOTIFY
THE BORROWER THAT THE PRIMARY SYNDICATION OF THE LOANS HAS BEEN COMPLETED, ALL
LIBOR RATE LOANS SHALL HAVE AN INTEREST PERIOD OF ONE (1) WEEK, IF ONE WEEK
INTEREST PERIODS ARE AVAILABLE FROM ALL LENDERS OR, IF ONE WEEK INTEREST PERIODS
ARE NOT AVAILABLE FROM ALL LENDERS, ALL LOANS SHALL BE BASE RATE LOANS DURING
SUCH PERIOD.


C.                                    INTEREST PAYMENTS.  ON EACH INTEREST
PAYMENT DATE FOR A LOAN, THE BORROWER SHALL PAY AN AMOUNT EQUAL TO THE AGGREGATE
AMOUNT OF INTEREST THAT HAS ACCRUED ON SUCH LOAN SINCE THE EFFECTIVE DATE OR THE
LAST INTEREST PAYMENT DATE FOR SUCH LOAN, AS APPLICABLE.  IN

24


--------------------------------------------------------------------------------



ADDITION, INTEREST ON EACH LOAN SHALL BE PAYABLE UPON ANY PREPAYMENT OF SUCH
LOAN (TO THE EXTENT ACCRUED ON THE AMOUNT BEING PREPAID) AND AT MATURITY.


D.                                    DEFAULT RATE.  UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF ANY EVENT OF DEFAULT, (I) THE BORROWER SHALL NO
LONGER HAVE THE OPTION TO CONTINUE OR CONVERT INTO LIBOR RATE LOANS, (II) EACH
LIBOR RATE LOAN SHALL CONVERT TO A BASE RATE LOAN AT THE END OF THE INTEREST
PERIOD THEN IN EFFECT FOR SUCH LIBOR RATE LOAN, (III) UPON REQUEST OF THE
REQUISITE LENDERS, THE OUTSTANDING PRINCIPAL AMOUNTS OF ALL LIBOR RATE LOANS
SHALL BEAR INTEREST (INCLUDING POST-PETITION INTEREST IN ANY CASE OR PROCEEDING
UNDER THE BANKRUPTCY CODE) AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PLUS
THE RATE THEN APPLICABLE TO LIBOR RATE LOANS UNTIL THE END OF THE APPLICABLE
INTEREST PERIOD AND THEREAFTER AT A RATE EQUAL TO TWO PERCENT (2%) PLUS THE RATE
THEN APPLICABLE TO BASE RATE LOANS, AND (IV) UPON REQUEST OF THE REQUISITE
LENDERS, ALL OUTSTANDING BASE RATE LOANS AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, OTHER OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BEAR INTEREST (INCLUDING POST-PETITION INTEREST IN ANY CASE OR
PROCEEDING UNDER THE BANKRUPTCY CODE) AT A RATE PER ANNUM EQUAL TO TWO PERCENT
(2%) PLUS THE RATE THEN APPLICABLE TO SUCH BASE RATE LOANS OR SUCH OTHER
OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY POTENTIAL EVENT OF DEFAULT UNDER
SECTION 7.13, (I) THE OUTSTANDING PRINCIPAL AMOUNTS OF ALL LIBOR RATE LOANS
SHALL BEAR INTEREST (INCLUDING POST-PETITION INTEREST IN ANY CASE OR PROCEEDING
UNDER THE BANKRUPTCY CODE) AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PLUS
THE RATE THEN APPLICABLE TO LIBOR RATE LOANS UNTIL THE END OF THE APPLICABLE
INTEREST PERIOD AND THEREAFTER AT A RATE EQUAL TO TWO PERCENT (2%) PLUS THE RATE
THEN APPLICABLE TO BASE RATE LOANS, AND (II) ALL OUTSTANDING BASE RATE LOANS
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, OTHER OBLIGATIONS ARISING
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BEAR INTEREST (INCLUDING
POST-PETITION INTEREST IN ANY CASE OR PROCEEDING UNDER THE BANKRUPTCY CODE) AT A
RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PLUS THE RATE THEN APPLICABLE TO SUCH
BASE RATE LOANS OR SUCH OTHER OBLIGATIONS ARISING HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT.  PAYMENT OR ACCEPTANCE OF THE INCREASED RATES OF INTEREST
PROVIDED FOR IN THIS SECTION 2.5D IS NOT A PERMITTED ALTERNATIVE TO TIMELY
PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR POTENTIAL
EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF
AGENTS OR LENDERS.


E.                                      COMPUTATION OF INTEREST.  INTEREST
PAYABLE PURSUANT TO SECTION 2.5A SHALL BE COMPUTED (I) IN THE CASE OF BASE RATE
LOANS, ON THE BASIS OF A 365 DAY OR 366 DAY YEAR, AS THE CASE MAY BE, AND (II)
IN THE CASE OF LIBOR RATE LOANS, ON THE BASIS OF A 360 DAY YEAR, IN EACH CASE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN
COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN OR THE FIRST
DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE
RATE LOAN BEING CONVERTED FROM A LIBOR RATE LOAN, THE DATE OF CONVERSION OF SUCH
LIBOR RATE LOAN TO SUCH BASE RATE LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED,
AND THE DATE OF PAYMENT OF SUCH LOAN OR THE EXPIRATION DATE OF AN INTEREST
PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING
CONVERTED TO A LIBOR RATE LOAN, THE DATE OF CONVERSION OF SUCH BASE RATE LOAN TO
SUCH LIBOR RATE LOAN, AS THE CASE MAY BE, SHALL BE EXCLUDED; PROVIDED, IF A LOAN
IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE DAY’S INTEREST SHALL BE PAID
ON THAT LOAN.

25


--------------------------------------------------------------------------------



F.                                      CONVERSION/CONTINUATION.

(I)                                     SUBJECT TO SECTION 2.9 AND SO LONG AS NO
POTENTIAL EVENT OF DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN BE
CONTINUING, THE BORROWER SHALL HAVE THE OPTION:

(A)                                  TO CONVERT AT ANY TIME ALL OR ANY PART OF
ANY BORROWING IN AN AGGREGATE AMOUNT OF $5,000,000 OR A HIGHER INTEGRAL MULTIPLE
OF $1,000,000 FROM ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN; PROVIDED IF ANY
LIBOR RATE LOAN IS CONVERTED ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST
PERIOD THEREFOR, THE BORROWER SHALL PAY ALL AMOUNTS DUE UNDER SECTION 2.8 IN
CONNECTION WITH SUCH CONVERSION; OR

(B)                                 UPON THE EXPIRATION OF ANY INTEREST PERIOD
APPLICABLE TO ANY BORROWING LIBOR RATE LOANS, TO CONTINUE ALL OR ANY PORTION OF
SUCH BORROWING FOR A NEW INTEREST PERIOD IN A MINIMUM AMOUNT OF $5,000,000.

(II)                                  THE BORROWER SHALL DELIVER A
CONVERSION/CONTINUATION NOTICE TO THE ADMINISTRATIVE AGENT NO LATER THAN 11:00
A.M. (NEW YORK CITY TIME) AT LEAST ONE BUSINESS DAY IN ADVANCE OF THE PROPOSED
CONVERSION DATE (IN THE CASE OF A CONVERSION TO BASE RATE LOANS) AND AT LEAST
THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED CONVERSION/CONTINUATION DATE (IN
THE CASE OF A CONVERSION TO, OR A CONTINUATION OF, LIBOR RATE LOANS).  EXCEPT AS
OTHERWISE PROVIDED HEREIN, A CONVERSION/CONTINUATION NOTICE FOR CONVERSION TO,
OR CONTINUATION OF, LIBOR RATE LOANS (OR TELEPHONIC NOTICE IN LIEU THEREOF)
SHALL BE IRREVOCABLE ON AND AFTER THE RELATED INTEREST RATE DETERMINATION DATE,
AND THE BORROWER SHALL BE BOUND TO EFFECT A CONVERSION OR CONTINUATION IN
ACCORDANCE THEREWITH.


G.                                    ADDITIONAL INTEREST ON LIBOR RATE LOANS. 
THE BORROWER SHALL PAY TO EACH LENDER, SO LONG AS AND TO THE EXTENT SUCH LENDER
SHALL BE REQUIRED UNDER REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING “EUROCURRENCY LIABILITIES” (AS SUCH TERM IS DEFINED
IN REGULATION D), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH
LIBOR RATE LOAN OF SUCH LENDER, FROM THE DATE OF SUCH LOAN UNTIL SUCH PRINCIPAL
AMOUNT IS PAID IN FULL, AT AN INTEREST RATE PER ANNUM EQUAL AT ALL TIMES TO THE
REMAINDER OBTAINED BY SUBTRACTING (A) THE LIBOR RATE FOR THE APPLICABLE INTEREST
PERIOD FOR SUCH LOAN FROM (B) THE RATE OBTAINED BY DIVIDING SUCH LIBOR RATE BY A
PERCENTAGE EQUAL TO 100% MINUS THE APPLICABLE RESERVE REQUIREMENT (EXPRESSED AS
A PERCENTAGE) OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH DATE ON
WHICH INTEREST IS PAYABLE ON SUCH LOAN.  SUCH LENDER SHALL AS SOON AS
PRACTICABLE PROVIDE NOTICE TO THE ADMINISTRATIVE AGENT AND THE BORROWER OF ANY
SUCH ADDITIONAL INTEREST ARISING IN CONNECTION WITH SUCH LOAN, WHICH NOTICE
SHALL BE CONCLUSIVE AND BINDING, ABSENT DEMONSTRABLE ERROR.

2.6                               Fees.

(i)                                     Commitment Fee:  The Borrower agrees to
pay to each Lender, for the period from the Effective Date until the Credit
Date, a commitment fee (the “Commitment Fee”) on such Lender’s then current
unused Commitment, determined by reference to the pricing grid set forth in the
definition of Applicable Margin.  The Commitment Fee shall be paid quarterly in
arrears and on the Credit Date or the date of the termination of the Commitments
to the Administrative Agent at its Funding and Payment Office and upon receipt,
the Administrative Agent shall promptly distribute to each Lender its Pro Rata
Share thereof.  The Commitment Fee shall be calculated on the basis of a 360 day
year and the actual number of days elapsed.

26


--------------------------------------------------------------------------------


(ii)                                  Lead Arrangers’ Fees.  In addition to the
foregoing fees, the Borrower agrees to pay to the Lead Arrangers and the Agents
such other fees in the amounts and at the times separately agreed upon in the
Fee Letters.

2.7                               Provisions Regarding Payments.


A.                                    VOLUNTARY PREPAYMENTS.

(I)                                     ANY TIME AND FROM TIME TO TIME:

(A)                                  THE BORROWER MAY PREPAY ANY BORROWING OF
BASE RATE LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART, IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000; AND

(B)                                 THE BORROWER MAY PREPAY ANY BORROWING OF
LIBOR RATE LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000.

(II)                                  ALL PREPAYMENTS SHALL BE MADE UPON PRIOR
WRITTEN OR TELEPHONIC NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (NEW YORK CITY TIME):

(a)                             In the case of Base Rate Loans, on the date of
such prepayment; and

(b)                            In the case of LIBOR Rate Loans, two (2) Business
Days’ prior to the date of such prepayment;

and, if such notice is given by telephone, such notice shall be promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice for the Loans by
facsimile or telephone to each Lender).  Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.  Each prepayment under this
Section 2.7A shall be applied ratably to the remaining installments of the
Loans.


B.                                    VOLUNTARY COMMITMENT REDUCTIONS.

(I)                                     THE BORROWER MAY, UPON NOT LESS THAN
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE CONFIRMED IN WRITING
TO THE ADMINISTRATIVE AGENT (WHICH ORIGINAL WRITTEN OR TELEPHONIC NOTICE THE
ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT BY FACSIMILE OR TELEPHONE TO EACH
LENDER), AT ANY TIME AND FROM TIME TO TIME TERMINATE IN WHOLE OR PERMANENTLY
REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE UNUSED COMMITMENTS; PROVIDED ANY
SUCH PARTIAL REDUCTION OF THE COMMITMENTS SHALL BE IN THE AMOUNT OF $5,000,000
OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000.

(II)                                  THE BORROWER’S NOTICE TO THE
ADMINISTRATIVE AGENT SHALL DESIGNATE THE DATE (WHICH SHALL BE A BUSINESS DAY) OF
SUCH TERMINATION OR REDUCTION AND THE AMOUNT OF ANY PARTIAL REDUCTION, AND SUCH
TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE EFFECTIVE ON THE DATE
SPECIFIED IN THE BORROWER’S NOTICE AND SHALL REDUCE THE COMMITMENT OF EACH
LENDER PROPORTIONATELY TO ITS PRO RATA SHARE THEREOF.

27


--------------------------------------------------------------------------------



C.                                    MANDATORY PREPAYMENTS.  (I)  THE BORROWER
SHALL, ON THE DATE AND IN THE AMOUNT OF THE RECEIPT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES AS TO WHICH THE TRANSFER OF FUNDS TO THE BORROWER WOULD NOT
RESULT IN ADVERSE TAX CONSEQUENCES OF NET CASH PROCEEDS FROM ANY ASSET SALE
(OTHER THAN THE NET CASH PROCEEDS OF THE DIVESTITURE IN AN AMOUNT NOT TO EXCEED
$12,000,000 AND OTHER THAN TO THE EXTENT THAT (X) THE NET CASH PROCEEDS OF SUCH
ASSET SALE ARE LESS THAN $1,000,000 FOR ANY SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS OR (Y) THE NET CASH PROCEEDS OF ALL ASSET SALES AFTER THE
DATE HEREOF ARE LESS THAN $30,000,000 IN THE AGGREGATE), REPAY THE LOANS IN AN
AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH PROCEEDS (ROUNDED DOWNWARD
TO THE NEAREST $5,000,000 INCREMENT, WITH SUCH ROUNDED AMOUNT APPLIED IN
ACCORDANCE WITH THE PROVISO TO THIS SECTION 2.7.C.(I)); PROVIDED, THAT, IF THE
BORROWER HAS PREVIOUSLY MADE A MANDATORY PREPAYMENT OF LOANS IN ACCORDANCE WITH
THIS SECTION 2.7.C.(I), NO FURTHER MANDATORY PREPAYMENT SHALL BE REQUIRED UNTIL
THE AMOUNT OF NET CASH PROCEEDS OF THE NATURE DESCRIBED ABOVE AGAIN EXCEED
$5,000,000.


(II)                                  IF THE BRIDGE LOANS HAVE BEEN, OR
SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE RECEIPT OF NET CASH PROCEEDS AS
DESCRIBED IN THIS PARAGRAPH (II) WILL BE, REPAID OR PREPAID IN FULL, THE
BORROWER SHALL, ON THE DATE AND IN THE AMOUNT OF THE RECEIPT BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF NET CASH PROCEEDS FROM (A) THE INCURRENCE OR ISSUANCE
OF DEBT (INCLUDING PURSUANT TO A PUBLIC OFFERING, A PRIVATE PLACEMENT OR A
SYNDICATED BANK FINANCING (OTHER THAN BORROWINGS UNDER THE BORROWER’S CREDIT
AGREEMENT DATED AS OF DECEMBER 16, 2005 WITH THE LENDERS PARTIES THERETO AND
CNAI, AS ADMINISTRATIVE AGENT, NOT USED DIRECTLY OR INDIRECTLY TO FINANCE THE
MAYNE PHARMA ACQUISITION) OR (B) THE ISSUANCE OF EQUITY OR EQUITY-LINKED
TRANSACTIONS IN THE CAPITAL MARKETS, REPAY THE LOANS IN AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF SUCH NET CASH PROCEEDS THAT ARE NOT USED BY THE BORROWER
TO PREPAY THE BRIDGE LOANS.


(III)                               EACH PREPAYMENT PURSUANT TO THIS SUBSECTION
2.7C SHALL BE APPLIED RATABLY TO THE REMAINING INSTALLMENTS OF THE LOANS.


D.                                    APPLICATION OF PREPAYMENTS/REDUCTIONS. 
UNLESS OTHERWISE SPECIFIED BY THE BORROWER IN A NOTICE OF PREPAYMENT,

(a) any amount to be applied pursuant to Section 2.7A or C shall be applied to
prepay Loans to the full extent thereof.

(b) considering each Type of Loan being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBOR Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.9C.


E.                                      GENERAL PROVISIONS REGARDING PAYMENTS.

(I)                                     MANNER AND TIME OF PAYMENT.  ALL
PAYMENTS BY THE BORROWER OF PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS
SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS, WITHOUT DEFENSE, SET-OFF OR
COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON THE DATE
DUE AT THE FUNDING AND PAYMENT OFFICE FOR THE ACCOUNT OF THE LENDERS; FUNDS
RECEIVED BY THE

28


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL BE DEEMED TO HAVE
BEEN PAID BY THE BORROWER ON THE NEXT SUCCEEDING BUSINESS DAY.

(II)                                  PAYMENTS ON BUSINESS DAYS.  SUBJECT TO THE
PROVISIONS OF SECTION 2.5B WITH RESPECT TO INTEREST PERIODS, WHENEVER ANY
PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND
SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF
INTEREST HEREUNDER.

(III)                               APPLICATION OF PAYMENTS TO PRINCIPAL AND
INTEREST.  ALL PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOANS SHALL
INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING REPAID OR
PREPAID, AND ALL SUCH PAYMENTS SHALL BE APPLIED TO THE PAYMENT OF INTEREST
BEFORE APPLICATION TO PRINCIPAL.

(IV)                              DISTRIBUTION TO LENDERS.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER AT SUCH ADDRESS AS SUCH LENDER
SHALL INDICATE IN WRITING, SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS AND
PREPAYMENTS OF PRINCIPAL AND INTEREST DUE HEREUNDER, TOGETHER WITH ALL OTHER
AMOUNTS DUE THERETO, INCLUDING ALL FEES PAYABLE WITH RESPECT THERETO, TO THE
EXTENT RECEIVED BY ADMINISTRATIVE AGENT.

(V)                                 WITHDRAWAL OF NOTICE.  NOTWITHSTANDING THE
FOREGOING PROVISIONS HEREOF, IF ANY CONVERSION/CONTINUATION NOTICE IS WITHDRAWN
AS TO ANY AFFECTED LENDER OR IF ANY AFFECTED LENDER MAKES BASE RATE LOANS IN
LIEU OF ITS PRO RATA SHARE OF ANY LIBOR RATE LOANS, THE ADMINISTRATIVE AGENT
SHALL GIVE EFFECT THERETO IN APPORTIONING PAYMENTS RECEIVED THEREAFTER.

(VI)                              AUTHORIZATION TO CHARGE ACCOUNTS.  THE
BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO CHARGE THE BORROWER’S
ACCOUNTS WITH THE ADMINISTRATIVE AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO BE
MADE TO THE ADMINISTRATIVE AGENT OF ALL PRINCIPAL, INTEREST, FEES AND EXPENSES
DUE HEREUNDER (SUBJECT TO SUFFICIENT FUNDS BEING AVAILABLE IN ITS ACCOUNTS FOR
THAT PURPOSE).

(VII)                           NON-CONFORMING PAYMENTS.  THE ADMINISTRATIVE
AGENT SHALL DEEM ANY PAYMENT BY OR ON BEHALF OF THE BORROWER HEREUNDER THAT IS
NOT MADE IN SAME DAY FUNDS PRIOR TO 12:00 P.M. (NEW YORK CITY TIME) TO BE A
NON-CONFORMING PAYMENT.  ANY SUCH PAYMENT SHALL NOT BE DEEMED TO HAVE BEEN
RECEIVED BY THE ADMINISTRATIVE AGENT UNTIL THE LATER OF (I) THE TIME SUCH FUNDS
BECOME AVAILABLE FUNDS, AND (II) THE APPLICABLE NEXT BUSINESS DAY.  THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONIC NOTICE TO THE BORROWER AND
EACH LENDER (CONFIRMED IN WRITING) IF ANY PAYMENT IS NON-CONFORMING.  ANY
NON-CONFORMING PAYMENT MAY CONSTITUTE OR BECOME A POTENTIAL EVENT OF DEFAULT OR
EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF SECTION 7.1.  INTEREST SHALL
CONTINUE TO ACCRUE ON ANY PRINCIPAL AS TO WHICH A NON-CONFORMING PAYMENT IS MADE
UNTIL SUCH FUNDS BECOME AVAILABLE FUNDS (BUT IN NO EVENT LESS THAN THE PERIOD
FROM THE DATE OF SUCH PAYMENT TO THE NEXT SUCCEEDING APPLICABLE BUSINESS DAY) AT
THE RATE DETERMINED PURSUANT TO SECTION 2.5D FROM THE DATE SUCH AMOUNT WAS DUE
AND PAYABLE UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL.

29


--------------------------------------------------------------------------------


2.8                               Increased Costs; Taxes.


A.                                    COMPENSATION FOR INCREASED COSTS AND
TAXES.  SUBJECT TO THE PROVISIONS OF SECTION 2.8B (WHICH SHALL BE CONTROLLING
WITH RESPECT TO THE MATTERS COVERED THEREBY), IN THE EVENT THAT ANY LENDER SHALL
DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO) THAT ANY LAW, TREATY OR
GOVERNMENTAL RULE, REGULATION OR ORDER, OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF (INCLUDING THE
INTRODUCTION OF ANY NEW LAW, TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER),
OR ANY DETERMINATION OF A COURT OR GOVERNMENTAL AUTHORITY, IN EACH CASE THAT
BECOMES EFFECTIVE AFTER THE DATE HEREOF, OR COMPLIANCE BY SUCH LENDER WITH ANY
GUIDELINE, REQUEST OR DIRECTIVE ISSUED OR MADE AFTER THE DATE HEREOF BY ANY
CENTRAL BANK OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY (WHETHER OR
NOT HAVING THE FORCE OF LAW):

(I)                                     SUBJECTS SUCH LENDER (OR ITS APPLICABLE
LENDING OFFICE) TO ANY ADDITIONAL TAX (OTHER THAN ANY TAX ON THE OVERALL NET
INCOME OF SUCH LENDER) WITH RESPECT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER OR ANY PAYMENTS TO
SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OF PRINCIPAL, INTEREST, FEES OR
ANY OTHER AMOUNT PAYABLE HEREUNDER;

(II)                                  IMPOSES, MODIFIES OR HOLDS APPLICABLE ANY
RESERVE (INCLUDING ANY MARGINAL, EMERGENCY, SUPPLEMENTAL, SPECIAL OR OTHER
RESERVE), SPECIAL DEPOSIT, COMPULSORY LOAN, FEDERAL DEPOSIT INSURANCE
CORPORATION INSURANCE OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, OR ADVANCES OR LOANS BY, OR OTHER
CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH
LENDER (OTHER THAN ANY SUCH RESERVE OR OTHER REQUIREMENTS WITH RESPECT TO LIBOR
RATE LOANS THAT ARE REFLECTED IN THE DEFINITION OF LIBOR); OR

(III)                               IMPOSES ANY OTHER CONDITION (OTHER THAN WITH
RESPECT TO A TAX MATTER) ON OR AFFECTING SUCH LENDER (OR ITS APPLICABLE LENDING
OFFICE) OR ITS OBLIGATIONS HEREUNDER OR THE LONDON INTERBANK MARKET;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and a calculation in reasonable detail of, the additional amounts
owed to such Lender under this Section 2.8A, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

30


--------------------------------------------------------------------------------



B.                                    WITHHOLDING OF TAXES.

(I)                                     PAYMENTS TO BE FREE AND CLEAR.  ALL SUMS
PAYABLE BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
(EXCEPT TO THE EXTENT REQUIRED BY LAW) BE PAID FREE AND CLEAR OF, AND WITHOUT
ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF, ANY TAX (OTHER THAN A TAX ON THE
OVERALL NET INCOME OF ANY LENDER) IMPOSED, LEVIED, COLLECTED, WITHHELD OR
ASSESSED BY OR WITHIN THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION
IN OR OF THE UNITED STATES OF AMERICA OR ANY OTHER JURISDICTION FROM OR TO WHICH
A PAYMENT IS MADE BY OR ON BEHALF OF THE BORROWER OR BY ANY FEDERATION OR
ORGANIZATION OF WHICH THE UNITED STATES OF AMERICA OR ANY SUCH JURISDICTION IS A
MEMBER AT THE TIME OF PAYMENT.

(II)                                  GROSSING-UP OF PAYMENTS.  IF THE BORROWER
OR ANY OTHER PERSON IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING ON
ACCOUNT OF ANY SUCH TAX FROM ANY SUM PAID OR PAYABLE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY OF THE LOAN DOCUMENTS:

(A)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY SUCH REQUIREMENT OR ANY CHANGE IN ANY SUCH
REQUIREMENT AS SOON AS THE BORROWER BECOMES AWARE OF IT;

(B)                                 THE BORROWER SHALL PAY ANY SUCH TAX BEFORE
THE DATE ON WHICH PENALTIES ATTACH THERETO, SUCH PAYMENT TO BE MADE (IF THE
LIABILITY TO PAY IS IMPOSED ON THE BORROWER) FOR ITS OWN ACCOUNT OR (IF THAT
LIABILITY IS IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY
BE) ON BEHALF OF AND IN THE NAME OF THE ADMINISTRATIVE AGENT OR SUCH LENDER;

(C)                                  THE SUM PAYABLE BY THE BORROWER IN RESPECT
OF WHICH THE RELEVANT DEDUCTION, WITHHOLDING OR PAYMENT IS REQUIRED SHALL BE
INCREASED TO THE EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF THAT
DEDUCTION, WITHHOLDING OR PAYMENT, THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS
THE CASE MAY BE, RECEIVES ON THE DUE DATE AND RETAINS A NET SUM EQUAL TO WHAT IT
WOULD HAVE RECEIVED AND RETAINED HAD NO SUCH DEDUCTION, WITHHOLDING OR PAYMENT
BEEN REQUIRED OR MADE; AND

(D)                                 WITHIN THIRTY (30) DAYS AFTER PAYING ANY SUM
FROM WHICH IT IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING, AND
WITHIN THIRTY (30) DAYS AFTER THE DUE DATE OF PAYMENT OF ANY TAX WHICH IT IS
REQUIRED BY CLAUSE (B) ABOVE TO PAY, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT EVIDENCE REASONABLY SATISFACTORY TO THE OTHER AFFECTED
PARTIES OF SUCH DEDUCTION, WITHHOLDING OR PAYMENT AND OF THE REMITTANCE THEREOF
TO THE RELEVANT TAXING OR OTHER AUTHORITY.

(III)                               EVIDENCE OF EXEMPTION FROM U.S. WITHHOLDING
TAX.

(A)                                  EACH LENDER THAT IS NOT A UNITED STATES
PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE INTERNAL REVENUE
CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “NON-US LENDER”) SHALL DELIVER TO
THE ADMINISTRATIVE AGENT FOR TRANSMISSION TO THE BORROWER, ON OR PRIOR TO THE
EFFECTIVE DATE (IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF
ON THE EFFECTIVE DATE) OR ON OR PRIOR TO THE DATE OF THE ASSIGNMENT AGREEMENT
PURSUANT TO WHICH IT BECOMES A LENDER (IN THE CASE OF EACH OTHER LENDER), AND AT
SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF THE BORROWER OR
ADMINISTRATIVE AGENT (EACH IN THE REASONABLE EXERCISE OF ITS DISCRETION), (X)
TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM

31


--------------------------------------------------------------------------------


W-8BEN OR W-8ECI (OR ANY SUCCESSOR FORMS), PROPERLY COMPLETED AND DULY EXECUTED
BY SUCH LENDER, AND SUCH OTHER DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE
CODE OR REASONABLY REQUESTED BY THE BORROWER TO ESTABLISH THAT SUCH LENDER IS
NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH
RESPECT TO ANY PAYMENTS TO SUCH LENDER OF PRINCIPAL, INTEREST, FEES OR OTHER
AMOUNTS PAYABLE UNDER ANY OF THE LOAN DOCUMENTS.

(B)                                 EACH LENDER REQUIRED TO DELIVER ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX
WITHHOLDING MATTERS PURSUANT TO SECTION 2.8B(III)(A) HEREBY AGREES, FROM TIME TO
TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER OF SUCH FORMS, CERTIFICATES OR
OTHER EVIDENCE, WHENEVER A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR INACCURATE IN ANY MATERIAL
RESPECT, THAT SUCH LENDER SHALL PROMPTLY (1) DELIVER TO ADMINISTRATIVE AGENT FOR
TRANSMISSION TO THE BORROWER TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-8ECI, OR A CERTIFICATE RE NON-BANK STATUS AND TWO (2) ORIGINAL
COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUCCESSOR FORM), AS THE
CASE MAY BE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, AND SUCH OTHER
DOCUMENTATION REQUIRED UNDER THE INTERNAL REVENUE CODE AND REASONABLY REQUESTED
BY THE BORROWER TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO
DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO
PAYMENTS TO SUCH LENDER UNDER THE LOAN DOCUMENTS OR (2) NOTIFY ADMINISTRATIVE
AGENT AND THE BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES
OR OTHER EVIDENCE.

(C)                                  THE BORROWER SHALL NOT BE REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY NON-US LENDER UNDER CLAUSE (C) OF SECTION 2.8B(II)
IF SUCH LENDER SHALL HAVE FAILED TO SATISFY THE REQUIREMENTS OF CLAUSE (A) OR
(B)(1) OF THIS SECTION 2.8B(III); PROVIDED THAT IF SUCH LENDER SHALL HAVE
SATISFIED THE REQUIREMENTS OF SECTION 2.8B(III)(A) ON THE EFFECTIVE DATE OR ON
THE DATE OF THE ASSIGNMENT AGREEMENT PURSUANT TO WHICH IT BECAME A LENDER, AS
APPLICABLE, NOTHING IN THIS SECTION 2.8B(III)(C) SHALL RELIEVE THE BORROWER OF
ITS OBLIGATION TO PAY ANY ADDITIONAL AMOUNTS PURSUANT TO CLAUSE (C) OF SECTION
2.8B(II) IN THE EVENT THAT, AS A RESULT OF ANY CHANGE IN ANY APPLICABLE LAW,
TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER, OR ANY CHANGE IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF, SUCH LENDER IS NO LONGER
PROPERLY ENTITLED TO DELIVER FORMS, CERTIFICATES OR OTHER EVIDENCE AT A
SUBSEQUENT DATE ESTABLISHING THE FACT THAT SUCH LENDER IS NOT SUBJECT TO
WITHHOLDING AS DESCRIBED HEREIN.

(IV)                              IF A PAYMENT IS MADE BY THE BORROWER UNDER THE
FOREGOING PROVISIONS OF THIS SECTION 2.8(B) FOR THE ACCOUNT OF ANY LENDER AND
SUCH LENDER, IN ITS SOLE OPINION, DETERMINES THAT IT HAS IRREVOCABLY RECEIVED OR
BEEN GRANTED A CREDIT AGAINST, OR RELIEF OR REMISSION FROM, OR REPAYMENT OR
REFUND OF, ANY TAX PAID OR PAYABLE BY IT IN RESPECT OF OR CALCULATED WITH
REFERENCE TO THE DEDUCTION OR WITHHOLDING GIVING RISE TO SUCH ADDITIONAL
PAYMENT, SUCH LENDER SHALL, TO THE EXTENT THAT IT DETERMINES THAT IT CAN DO SO
WITHOUT PREJUDICE TO THE RETENTION OF THE AMOUNT OF SUCH CREDIT, RELIEF,
REMISSION OR REPAYMENT, PAY TO THE BORROWER SUCH AMOUNT AS SUCH LENDER SHALL, IN
ITS SOLE OPINION, HAVE DETERMINED IS ATTRIBUTABLE TO SUCH DEDUCTION OR
WITHHOLDING AND WILL LEAVE SUCH LENDER (AFTER SUCH PAYMENT) IN NO WORSE POSITION
THAN IT WOULD HAVE BEEN HAD THE BORROWER NOT BEEN REQUIRED TO MAKE SUCH
DEDUCTION OR WITHHOLDING.  NOTHING CONTAINED HEREIN SHALL (I) INTERFERE WITH THE
RIGHT OF A LENDER TO ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT,
(II) OBLIGE ANY LENDER TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS
OR ANY COMPUTATIONS IN RESPECT THEREOF OR (III) REQUIRE ANY LENDER TO TAKE OR
REFRAIN FROM TAKING ANY

32


--------------------------------------------------------------------------------


ACTION THAT WOULD PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER CREDIT,
RELIEF, REMISSION, REPAYMENT OR REFUND TO WHICH IT MAY BE ENTITLED.


C.                                    CAPITAL ADEQUACY ADJUSTMENT.  IN THE EVENT
THAT ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION, EFFECTIVENESS, PHASE-IN
OR APPLICABILITY AFTER THE EFFECTIVE DATE OF ANY LAW, RULE OR REGULATION (OR ANY
PROVISION THEREOF) REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN AFTER THE
EFFECTIVE DATE OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY SUCH LENDER (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY GUIDELINE, REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY ISSUED AFTER THE
EFFECTIVE DATE, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
THE CAPITAL OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AS A
CONSEQUENCE OF, OR WITH REFERENCE TO, SUCH LENDER’S LOANS OR COMMITMENT, OR
PARTICIPATIONS THEREIN OR OTHER OBLIGATIONS HEREUNDER WITH RESPECT TO THE LOANS
TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CONTROLLING CORPORATION COULD
HAVE ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, PHASE-IN, APPLICABILITY,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF SUCH LENDER OR
SUCH CONTROLLING CORPORATION WITH REGARD TO CAPITAL ADEQUACY), THEN FROM TIME TO
TIME, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH CONTROLLING CORPORATION ON AN AFTER-TAX
BASIS FOR SUCH REDUCTION.  SUCH LENDER SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) A WRITTEN STATEMENT, SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR, AND CALCULATION IN REASONABLE DETAIL OF, THE
ADDITIONAL AMOUNTS OWED TO THE LENDER UNDER THIS SECTION 2.8C, WHICH STATEMENT
SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT MANIFEST ERROR.

2.9                               Special Provisions Governing LIBOR Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:


A.                                    INABILITY TO DETERMINE APPLICABLE INTEREST
RATE.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO), ON ANY INTEREST RATE DETERMINATION DATE WITH RESPECT TO ANY BORROWING
OF LIBOR RATE LOANS, THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
LIBOR MARKET ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST
RATE APPLICABLE TO SUCH LOANS ON THE BASIS PROVIDED FOR IN THE DEFINITION OF
LIBOR RATE, THE ADMINISTRATIVE AGENT SHALL ON SUCH DATE GIVE NOTICE (BY
FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO THE BORROWER AND EACH LENDER
OF SUCH DETERMINATION, WHEREUPON (I) NO LOANS MAY BE MADE AS, OR CONVERTED TO,
LIBOR RATE LOANS UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO
LONGER EXIST, AND (II) ANY NOTICE OF BORROWING OR CONVERSION/CONTINUATION NOTICE
GIVEN BY THE BORROWER WITH RESPECT TO THE LOANS IN RESPECT OF WHICH SUCH
DETERMINATION WAS MADE SHALL BE DEEMED TO BE RESCINDED BY THE BORROWER.


B.                                    ILLEGALITY OR IMPRACTICABILITY OF LIBOR
RATE LOANS.  IN THE EVENT THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED
(WHICH DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO BUT SHALL BE MADE ONLY AFTER CONSULTATION WITH THE BORROWER AND

33


--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT) THAT THE MAKING, MAINTAINING OR CONTINUATION OF ITS
LIBOR RATE LOANS (I) HAS BECOME UNLAWFUL AS A RESULT OF COMPLIANCE BY SUCH
LENDER IN GOOD FAITH WITH ANY LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER (OR WOULD CONFLICT WITH ANY SUCH TREATY, GOVERNMENTAL RULE,
REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF LAW EVEN THOUGH THE
FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL) OR (II) HAS BECOME
IMPRACTICABLE, OR WOULD CAUSE SUCH LENDER MATERIAL HARDSHIP, AS A RESULT OF
CONTINGENCIES OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECT THE INTERBANK LIBOR MARKET OR THE POSITION OF SUCH LENDER IN
THAT MARKET, THEN, AND IN ANY SUCH EVENT, SUCH LENDER SHALL BE AN “AFFECTED
LENDER” AND IT SHALL ON THAT DAY GIVE NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF SUCH
DETERMINATION (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO
EACH OTHER LENDER).  THEREAFTER (A) SUCH LIBOR RATE LOAN SHALL BE CONVERTED INTO
A BASE RATE LOAN AND (B) THE OBLIGATION OF THE LENDERS TO MAKE LIBOR RATE LOANS
OR TO CONVERT LOANS INTO LIBOR RATE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


C.                                    COMPENSATION FOR BREAKAGE.  THE BORROWER
SHALL COMPENSATE EACH LENDER UPON WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST
SHALL SET FORTH THE BASIS FOR REQUESTING SUCH AMOUNTS AND A CALCULATION THEREOF
IN REASONABLE DETAIL) FOR ALL REASONABLE LOSSES, EXPENSES AND LIABILITIES
(INCLUDING ANY INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS BORROWED BY IT
TO MAKE OR CARRY ITS LIBOR RATE LOANS AND ANY LOSS, EXPENSE OR LIABILITY
SUSTAINED BY SUCH LENDER IN CONNECTION WITH THE LIQUIDATION OR RE-EMPLOYMENT OF
SUCH FUNDS, BUT EXCLUDING LOST PROFITS) WHICH THAT LENDER MAY SUSTAIN:  (I) IF
FOR ANY REASON (OTHER THAN A DEFAULT BY SUCH LENDER) A LIBOR RATE LOAN IS NOT
MADE ON A DATE SPECIFIED THEREFOR IN A NOTICE OF BORROWING OR A TELEPHONIC
REQUEST FOR BORROWING, OR A CONVERSION TO OR CONTINUATION OF ANY LIBOR RATE LOAN
DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A CONVERSION/CONTINUATION NOTICE
OR A TELEPHONIC REQUEST FOR CONVERSION OR CONTINUATION, (II) IF ANY PREPAYMENT
OR OTHER PRINCIPAL PAYMENT OF, OR ANY CONVERSION OF, ANY OF ITS LIBOR RATE LOANS
OCCURS ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO
SUCH LIBOR RATE LOAN OR (III) IF ANY PREPAYMENT OF ANY LIBOR RATE LOAN MADE BY
SUCH LENDER IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY
THE BORROWER.


D.                                    BOOKING OF LIBOR RATE LOANS.  ANY LENDER
MAY MAKE, CARRY OR TRANSFER LIBOR RATE LOANS AT, TO, OR FOR THE ACCOUNT OF ANY
OF ITS BRANCH OFFICES OR THE OFFICE OF AN AFFILIATE OF THAT LENDER.


E.                                      ASSUMPTIONS CONCERNING FUNDING OF LIBOR
RATE LOANS.  CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION
2.9 AND UNDER SECTION 2.8A SHALL BE MADE AS THOUGH THAT LENDER HAD ACTUALLY
FUNDED EACH OF ITS RELEVANT LIBOR RATE LOANS THROUGH THE PURCHASE OF A LIBOR
DEPOSIT BEARING INTEREST AT THE RATE OBTAINED PURSUANT TO THE DEFINITION OF
LIBOR IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LIBOR RATE LOAN AND HAVING A
MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD AND THROUGH THE TRANSFER OF
SUCH LIBOR DEPOSIT FROM AN OFFSHORE OFFICE OF THAT LENDER TO A DOMESTIC OFFICE
OF THAT LENDER IN THE UNITED STATES OF AMERICA; PROVIDED, HOWEVER, THAT EACH
LENDER MAY FUND EACH OF ITS LIBOR RATE LOANS IN ANY MANNER IT SEES FIT AND THE
FOREGOING ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE PURPOSES OF CALCULATING
AMOUNTS PAYABLE UNDER THIS SECTION 2.9 AND UNDER SECTION 2.8A AND 2.8C.

34


--------------------------------------------------------------------------------


2.10                        Defaulting Lenders.

Anything contained herein to the contrary notwithstanding, in the event that any
Lender defaults (a “Defaulting Lender”) in its obligation to fund (a “Funding
Default”) its Loan (a “Defaulted Loan”), then (a) during the Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of voting on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents; (b) to the
extent permitted by Applicable Law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Loans shall, if the Borrower so directs at the time
of making such voluntary prepayment, be applied to the Loans of other Lenders as
if such Defaulting Lender had no Loan outstanding, and (ii) any mandatory
prepayment of the Loans shall, if the Borrower so directs at the time of making
such mandatory prepayment, be applied to the Loans of other Lenders (but not to
the Loans of such Defaulting Lender) as if such Defaulting Lender had funded the
Defaulted Loan of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (b); and (c) the aggregate
principal amount of all outstanding Loans as at any date of determination shall
be calculated as if such Defaulting Lender had funded the Defaulted Loan of such
Defaulting Lender.  No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.10,
performance by the Borrower of its Obligations shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this Section
2.10.  The rights and remedies against a Defaulting Lender under this Section
2.10 are in addition to other rights and remedies which the Borrower may have
against such Defaulting Lender with respect to any Funding Default and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

2.11                        Removal or Replacement of a Lender.

Anything contained herein to the contrary notwithstanding, in the event that any
Lender shall give notice to the Borrower that such Lender is an Affected Lender
or that such Lender is entitled to receive payments under Section 2.8 or 2.9, if
the circumstances which have caused such Lender to be an Affected Lender or
which entitle such Lender to receive such payments shall remain in effect, and
such Lender shall fail to withdraw such notice within five (5) Business Days
after receipt by such Lender of a written request for such withdrawal from the
Borrower; then, with respect to each such Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loan in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 8.1 for a purchase price
equal to the outstanding principal amount of the Loan assigned and accrued
interest thereon through the date of assignment, to be paid by the Replacement
Lender; provided that concurrently with such assignment, the Borrower shall pay
any amounts payable to such Terminated Lender to the date of such assignment
pursuant to Sections 2.8 or 2.9 or otherwise as if it were a prepayment.  Upon
the completion of such assignment and the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a

35


--------------------------------------------------------------------------------


“Lender” for purposes hereof; provided that any rights of such Terminated Lender
to indemnification hereunder shall survive as to such Terminated Lender.

2.12                        Mitigation.


A.                                    EACH LENDER AGREES THAT, AS PROMPTLY AS
PRACTICABLE AFTER THE OFFICER OF SUCH LENDER RESPONSIBLE FOR ADMINISTERING THE
LOAN OF SUCH LENDER BECOMES AWARE OF THE OCCURRENCE OF AN EVENT OR THE EXISTENCE
OF A CONDITION THAT WOULD CAUSE SUCH LENDER TO BECOME AN AFFECTED LENDER OR THAT
WOULD ENTITLE SUCH LENDER TO RECEIVE PAYMENTS UNDER SECTION 2.8 OR 2.9, IT WILL,
TO THE EXTENT NOT INCONSISTENT WITH THE INTERNAL POLICIES OF SUCH LENDER AND ANY
APPLICABLE LEGAL OR REGULATORY RESTRICTIONS, USE REASONABLE EFFORTS (I) TO MAKE,
ISSUE, FUND OR MAINTAIN THE COMMITMENT OF SUCH LENDER OR THE LOAN OF SUCH LENDER
THROUGH ANOTHER LENDING OFFICE OF SUCH LENDER, OR (II) TAKE SUCH OTHER MEASURES
AS SUCH LENDER MAY DEEM REASONABLE, IF AS A RESULT THEREOF THE CIRCUMSTANCES
WHICH WOULD CAUSE SUCH LENDER TO BE AN AFFECTED LENDER WOULD CEASE TO EXIST OR
THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH
LENDER PURSUANT TO SECTION 2.8 OR 2.9 WOULD BE MATERIALLY REDUCED AND IF, AS
DETERMINED BY SUCH LENDER IN ITS SOLE DISCRETION, THE MAKING, ISSUING, FUNDING
OR MAINTAINING OF SUCH COMMITMENT OR LOAN THROUGH SUCH OTHER LENDING OFFICE OR
IN ACCORDANCE WITH SUCH OTHER MEASURES, AS THE CASE MAY BE, WOULD NOT OTHERWISE
ADVERSELY AFFECT SUCH COMMITMENT OR LOAN OR THE INTERESTS OF SUCH LENDER;
PROVIDED THAT SUCH LENDER WILL NOT BE OBLIGATED TO UTILIZE SUCH OTHER LENDING
OFFICE PURSUANT TO THIS SECTION 2.12 UNLESS THE BORROWER AGREES TO PAY ALL
INCREMENTAL EXPENSES INCURRED BY SUCH LENDER AS A RESULT OF UTILIZING SUCH OTHER
LENDING OFFICE AS DESCRIBED IN CLAUSE (I) ABOVE.  A CERTIFICATE AS TO THE AMOUNT
OF ANY SUCH EXPENSES PAYABLE BY THE BORROWER PURSUANT TO THIS SECTION 2.12
(SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR REQUESTING SUCH AMOUNT AND A
CALCULATION THEREOF IN REASONABLE DETAIL) SUBMITTED BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


B.                                    NOTWITHSTANDING THE PROVISIONS OF SECTION
2.8, IF ANY LENDER FAILS TO NOTIFY THE BORROWER OF ANY EVENT OR CIRCUMSTANCE
WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO SECTION 2.8 WITHIN
365 DAYS AFTER SUCH LENDER OBTAINS KNOWLEDGE OF SUCH EVENT OR CIRCUMSTANCE, THEN
SUCH LENDER SHALL NOT BE ENTITLED TO COMPENSATION FROM THE BORROWER FOR ANY
AMOUNT ARISING PRIOR TO THE DATE WHICH IS 365 DAYS BEFORE THE DATE ON WHICH SUCH
LENDER NOTIFIES THE BORROWER OF SUCH EVENT OR CIRCUMSTANCE.


SECTION 3.                            CONDITIONS PRECEDENT

3.1                               Conditions to Effectiveness.

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions:


A.                                    CREDIT AND ORGANIZATIONAL DOCUMENTS.  THE
BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON
BEHALF OF EACH LENDER THE FOLLOWING:

(I)                                     SUFFICIENT COPIES OF THIS AGREEMENT
ORIGINALLY EXECUTED AND DELIVERED BY THE BORROWER FOR EACH LENDER;

36


--------------------------------------------------------------------------------


(II)                                  COPIES OF THE ORGANIZATIONAL DOCUMENTS,
DATED A RECENT DATE PRIOR TO THE EFFECTIVE DATE, CERTIFIED AS OF THE EFFECTIVE
DATE (OR A RECENT DATE PRIOR TO THE EFFECTIVE DATE) BY THE APPROPRIATE
GOVERNMENTAL OFFICIAL OR THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER, AS APPLICABLE;

(III)                               RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
BORROWER APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE LOAN DOCUMENTS AND CERTIFIED AS OF THE EFFECTIVE DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER AS BEING IN FULL FORCE AND EFFECT WITHOUT
MODIFICATION OR AMENDMENT;

(IV)                              SIGNATURE AND INCUMBENCY CERTIFICATES OF THE
OFFICERS OF THE BORROWER EXECUTING THE LOAN DOCUMENTS ON BEHALF OF THE BORROWER;

(V)                                 A GOOD STANDING CERTIFICATE OR CERTIFICATE
OF EXISTENCE, AS APPLICABLE, FROM THE SECRETARY OF STATE (OR SIMILAR OFFICIAL)
FROM THE JURISDICTION OF FORMATION OF THE BORROWER, CERTIFIED AS OF THE
EFFECTIVE DATE (OR A RECENT DATE PRIOR TO THE EFFECTIVE DATE) (THE MATTERS
REFERENCED IN SUBSECTIONS 3.1A(II)-(V) TO BE ADDRESSED IN A SECRETARY’S
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT VII);

(VI)                              A CERTIFICATE FROM AN OFFICER OF THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT VIII, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, TO THE EFFECT THAT ALL REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE, CORRECT AND
COMPLETE (OTHER THAN ANY SUCH REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE
BEEN TRUE, CORRECT AND COMPLETE AS OF SUCH EARLIER DATE); THAT THE BORROWER AND
ITS SUBSIDIARIES ARE NOT IN VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A
POTENTIAL EVENT OF DEFAULT (EXCLUDING A POTENTIAL EVENT OF DEFAULT UNDER SECTION
7.13);

(VII)                           A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER
OF THE BORROWER ATTESTING THAT, BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO
THE TRANSACTION, THE BORROWER IS AND WILL BE SOLVENT; AND

(VIII)                        SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT
ON BEHALF OF THE LENDERS MAY REASONABLY REQUEST.


B.                                    OPINIONS OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ORIGINALLY EXECUTED COPIES OF ONE OR MORE FAVORABLE
WRITTEN OPINIONS OF (I) BRIAN J. SMITH, SENIOR VICE PRESIDENT AND GENERAL
COUNSEL OF THE BORROWER, AND (II) MAYER, BROWN, ROWE & MAW, LLP, SPECIAL NEW
YORK COUNSEL FOR THE BORROWER, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED AS OF THE
EFFECTIVE DATE.


C.                                    PATRIOT ACT.  EACH OF THE LENDERS SHALL
HAVE RECEIVED, AT LEAST TWO (2) BUSINESS DAYS IN ADVANCE OF THE EFFECTIVE DATE,
ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY GOVERNMENTAL AUTHORITIES
UNDER APPLICABLE “KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING AS REQUIRED BY THE UNITING AND STRENGTHENING AMERICA BY
PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA

37


--------------------------------------------------------------------------------



PATRIOT ACT) ACT OF 2001 (THE “PATRIOT ACT”).  EACH LENDER AND EACH AGENT (FOR
ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR SUCH AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN
ACCORDANCE WITH THE PATRIOT ACT.


D.                                    NO UNDISCLOSED MATERIAL ADVERSE CHANGE. 
EXCEPT AS DISCLOSED IN WRITING BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ON OR PRIOR TO THE EFFECTIVE DATE, NO EVENT SHALL HAVE OCCURRED
(INCLUDING (I) THE FILING OF, OR ANY ADVERSE DETERMINATION IN, ANY ACTION, SUIT,
INVESTIGATION, LITIGATION, ARBITRATION OR PROCEEDING (WHETHER ADMINISTRATIVE,
JUDICIAL OR OTHERWISE) AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE
ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, (II) ANY EVENT ARISING UNDER ANY
ENVIRONMENTAL LAW OR RELATING TO ANY HAZARDOUS MATERIALS ACTIVITY OR (III) THE
ASSERTION OF ANY ENVIRONMENTAL CLAIM) THAT HAS HAD, OR COULD BE REASONABLY
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

3.2                               Conditions Precedent to each Loan.

The obligation of each Lender to make its Loan hereunder is subject to the
Effective Date having occurred and the satisfaction of the following conditions,
which (except for the conditions that require effectiveness of the Scheme and
consummation of the Acquisition) shall be conclusively tested no later than 8:00
a.m., Sydney time, on the Second Court Date (as defined in the Implementation
Agreement):


A.                                    NOTICE OF BORROWING.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.1B, AN
ORIGINALLY EXECUTED NOTICE OF BORROWING SIGNED BY THE BORROWER.


B.                                    REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 SHALL BE TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH LOAN TO THE SAME
EXTENT AS THOUGH MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE, (IT BEING
UNDERSTOOD THAT, NOTWITHSTANDING THAT ANY REPRESENTATION OR WARRANTY CONTAINED
HEREIN WITH RESPECT TO MAYNE PHARMA, ITS SUBSIDIARIES OR THEIR BUSINESSES IS NOT
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF THE RELEVANT
DATE, THE LENDERS SHALL BE OBLIGATED TO MAKE THEIR LOANS UNLESS THE BORROWER OR
THE RELEVANT SUBSIDIARY HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE
IMPLEMENTATION AGREEMENT AS A RESULT OF BREACH BY MAYNE PHARMA OF THE
CORRESPONDING REPRESENTATION OR WARRANTY IN THE IMPLEMENTATION AGREEMENT).


C.                                    NO DEFAULT.  NO EVENT OF DEFAULT OR A
POTENTIAL EVENT OF DEFAULT (EXCLUDING A POTENTIAL EVENT OF DEFAULT UNDER SECTION
7.13) SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD RESULT FROM, THE LOANS.


D.                                    PAYMENT OF AMOUNTS DUE.  THE BORROWER
SHALL HAVE PAID TO THE LEAD ARRANGERS AND THE AGENTS, ALL REASONABLE
OUT-OF-POCKET COSTS, FEES (INCLUDING THOSE FEES DUE ON THE DATE OF

38


--------------------------------------------------------------------------------



THE MAYNE PHARMA ACQUISITION REFERRED TO IN SECTION 2.6), EXPENSES (INCLUDING
REASONABLE LEGAL FEES AND EXPENSES OF A SINGLE U.S. COUNSEL) AND OTHER
COMPENSATION PAYABLE ON THE DATE OF THE MAYNE PHARMA ACQUISITION.


E.                                      THE ACQUISITION.  (I) THE IMPLEMENTATION
AGREEMENT SHALL NOT HAVE BEEN ALTERED, AMENDED OR OTHERWISE CHANGED OR
SUPPLEMENTED, IN EACH CASE IN ANY RESPECT MATERIALLY ADVERSE TO THE LENDERS, OR
ANY CONDITION THEREIN WAIVED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE LEAD
ARRANGERS.


(II)                                  THERE SHALL NOT HAVE OCCURRED ANY EVENT,
OCCURRENCE OR MATTER WHICH INDIVIDUALLY OR WHEN AGGREGATED WITH ALL SUCH EVENTS,
OCCURRENCES OR MATTERS:

(a)                                  diminishes, or could reasonably be expected
to diminish (whether now or in the future) (x) the consolidated net assets of
Mayne Pharma and its Subsidiaries by an amount of at least 10% of the
consolidated net tangible assets of Mayne Pharma and its Subsidiaries as
disclosed in its audited balance sheet as at June 30, 2006; or (y) the
consolidated net profit after tax of Mayne Pharma and its Subsidiaries in each
of the financial years ending June 30, 2007, June 30, 2008 and June 30, 2009 by
an amount of at least 7,000,000 Australian dollars (which amount shall be
calculated after taking into account any event, occurrence or matter not
disclosed prior to the date of the Implementation Agreement which has or could
reasonably be expected to have a positive effect in each of the three
aforementioned financial years);

(b)                                 has the result that Mayne Pharma and its
Subsidiaries are unable to carry on their business in substantially the same
manner as carried on as at the date of the Implementation Agreement; or

(c)                                  which otherwise materially and adversely
affects the prospects of Mayne Pharma and its Subsidiaries, other than an event,
occurrence or matter (x) which relates to changes in prices of products sold by
Mayne Pharma and its Subsidiaries in response to changes in market conditions
consistent with past practice, (y) required to be done or procured by Mayne
Pharma and its Subsidiaries in connection with the Acquisition or (z) disclosed
by Mayne Pharma and its Subsidiaries in the disclosure letter attached to the
Implementation Agreement.

(iii)                               All of the conditions precedent set forth in
Section 3.1 of the Implementation Agreement shall have been satisfied and the
Scheme shall have become effective in accordance with applicable law.


F.                                      NO UNDISCLOSED MATERIAL ADVERSE CHANGE. 
EXCEPT AS DISCLOSED IN WRITING BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ON OR PRIOR TO THE CREDIT DATE, NO EVENT SHALL HAVE OCCURRED
(INCLUDING (I) THE FILING OF, OR ANY ADVERSE DETERMINATION IN, ANY ACTION, SUIT,
INVESTIGATION, LITIGATION, ARBITRATION OR PROCEEDING (WHETHER ADMINISTRATIVE,
JUDICIAL OR OTHERWISE) AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE
ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, (II) ANY EVENT ARISING UNDER ANY
ENVIRONMENTAL LAW OR RELATING TO ANY HAZARDOUS MATERIALS ACTIVITY OR (III) THE
ASSERTION OF ANY ENVIRONMENTAL CLAIM) THAT HAS HAD, OR COULD BE REASONABLY
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

39


--------------------------------------------------------------------------------



G.                                    ADDITIONAL DOCUMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EACH ADDITIONAL DOCUMENT, CERTIFICATE, INSTRUMENT,
LEGAL OPINION OR OTHER ITEM REASONABLY REQUESTED BY IT.


SECTION 4.                            REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Loan hereunder, the Borrower represents and
warrants to each Agent and each Lender that the following statements are true,
correct and complete:

4.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.


A.                                    ORGANIZATION AND POWERS.  THE BORROWER AND
EACH OF ITS SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING, AS APPLICABLE, UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION,
EXCEPT, IN THE CASE OF ANY SUBSIDIARY OF THE BORROWER, WHERE THE FAILURE TO BE
SO ORGANIZED, EXISTING OR IN GOOD STANDING HAS NOT HAD AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, TO ENTER INTO THE LOAN DOCUMENTS AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED THEREBY.


B.                                    QUALIFICATION AND GOOD STANDING.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IN
GOOD STANDING, AS APPLICABLE, IN EVERY JURISDICTION IN WHICH ITS ASSETS ARE
LOCATED AND WHEREVER NECESSARY TO CARRY OUT ITS BUSINESS AND OPERATIONS, EXCEPT
IN JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING HAS
NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

4.2                               Authorization of Borrowing, etc.


A.                                    AUTHORIZATION OF BORROWING, ETC.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH LOAN DOCUMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE BORROWER.


B.                                    NO CONFLICT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF EACH LOAN DOCUMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION
OF ANY APPLICABLE LAW WITH RESPECT TO THE BORROWER OR ANY OF ITS SUBSIDIARIES,
ANY OF THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY ORDER, JUDGMENT OR
DECREE OF ANY GOVERNMENTAL AUTHORITY BINDING ON THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH VIOLATION WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (II) CONFLICT WITH, RESULT IN A
BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
EXCEPT TO THE EXTENT SUCH CONFLICT, BREACH OR DEFAULT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (III) RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) REQUIRE ANY APPROVAL OF
STOCKHOLDERS, PARTNERS OR MEMBERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER
ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT
FOR SUCH APPROVALS OR CONSENTS WHICH WILL BE OBTAINED ON OR BEFORE THE EFFECTIVE
DATE AND DISCLOSED IN WRITING TO ADMINISTRATIVE AGENT.

40


--------------------------------------------------------------------------------



C.                                    GOVERNMENTAL CONSENTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OF EACH LOAN DOCUMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT
REQUIRE ANY GOVERNMENTAL AUTHORIZATION (OTHER THAN, PRIOR TO THE CREDIT DATE,
GOVERNMENTAL AUTHORIZATIONS REQUIRED TO COMPLETE THE MAYNE PHARMA ACQUISITION).


D.                                    BINDING OBLIGATION.  EACH LOAN DOCUMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND IS THE LEGALLY VALID
AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’
RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.

4.3                               Disclosure.

No representation or warranty of the Borrower or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to any Agent or any Lender by or on behalf of the Borrower
or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to the Borrower or any of its
Subsidiaries in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.  Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Agents and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

4.4                               Financial Condition.

The Borrower has heretofore delivered to the Administrative Agent the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at December
31, 2005 and the related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended, together with all related notes and schedules thereto.  All such
statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. 
Neither the Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
and which in any such case could reasonably be expected to have a Material
Adverse Effect.

4.5                               No Material Adverse Change.

Except as disclosed in the Borrower’s filings with the Securities and Exchange
Commission prior to September 20, 2006, no event or change occurred during the
period from

41


--------------------------------------------------------------------------------


December 31, 2005 through September 20, 2006 that had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6                               Intellectual Property Matters.

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyright registrations,
copyright applications, issued patents, patent applications, trademarks,
trademark applications, trademark registrations, trademark rights, service
marks, service mark applications, service mark rights, trade names, trade name
rights, copyrights and rights with respect to the foregoing which are required
to conduct its business.  No event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation or termination of any such
rights (except for the expiration of patents in the ordinary course), and
neither the Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations except to the extent any such revocation, termination,
or infringement could not reasonably be expected to have a Material Adverse
Effect.

4.7                               No Litigation; Compliance with Laws.

Except for the matters disclosed in the Borrower’s filings with the Securities
and Exchange Commission prior to September 20, 2006, as of such date there were
no actions, suits, proceedings (whether administrative, judicial or otherwise),
litigations, arbitrations or governmental investigations (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), that were pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries and
that, individually or in the aggregate, could have reasonably been expected to
result in a Material Adverse Effect.  Prior to September 2006 and as of such
date, neither the Borrower nor any of its Subsidiaries was subject to or in
default with respect to any final judgment, writ, injunction, decree, rule or
regulation of any Governmental Authority, domestic or foreign, that,
individually or in the aggregate, could reasonably have been expected to result
in a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries
is in violation of any Applicable Laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.8                               No Default.

Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

42


--------------------------------------------------------------------------------


4.9                               Governmental Regulation.

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or under any federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither the Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.10                        Securities Activities.

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

4.11                        Employee Benefit Plans.


A.                                    EACH OF THE BORROWER AND ITS ERISA
AFFILIATES IS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE PROVISIONS AND
REQUIREMENTS OF ERISA AND THE INTERNAL REVENUE CODE AND THE REGULATIONS AND
PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN,
AND HAVE PERFORMED ALL THEIR OBLIGATIONS UNDER EACH EMPLOYEE BENEFIT PLAN IN ALL
MATERIAL RESPECTS.  EACH EMPLOYEE BENEFIT PLAN WHICH IS INTENDED TO QUALIFY
UNDER SECTION 401(A) OF THE INTERNAL REVENUE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE OR HAS SUBMITTED OR WILL
SUBMIT A REQUEST FOR SUCH A DETERMINATION LETTER WITHIN THE APPLICABLE REMEDIAL
AMENDMENT PERIOD.


B.                                    NO MATERIAL LIABILITY TO THE PBGC (OTHER
THAN REQUIRED PREMIUM PAYMENTS) OR THE INTERNAL REVENUE SERVICE HAS BEEN OR IS
EXPECTED TO BE INCURRED BY THE BORROWER OR ANY OF ITS ERISA AFFILIATES WITH
RESPECT TO ANY EMPLOYEE BENEFIT PLAN, AND NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR, OTHER THAN ERISA EVENTS FOR WHICH THE LIABILITY
HAS BEEN SATISFIED IN FULL OR IS IMMATERIAL IN AMOUNT.


C.                                    AS OF THE MOST RECENT VALUATION DATE FOR
EACH MULTIEMPLOYER PLAN FOR WHICH THE ACTUARIAL REPORT IS AVAILABLE, THE
POTENTIAL LIABILITY OF THE BORROWER OR ANY OF ITS ERISA AFFILIATES FOR A
COMPLETE WITHDRAWAL FROM SUCH MULTIEMPLOYER PLAN (WITHIN THE MEANING OF SECTION
4203 OF ERISA), WHEN AGGREGATED WITH SUCH POTENTIAL LIABILITY FOR A COMPLETE
WITHDRAWAL FROM ALL MULTIEMPLOYER PLANS, BASED ON INFORMATION AVAILABLE PURSUANT
TO SECTION 4221(E) OF ERISA IS NOT EXPECTED TO BE MATERIAL.  THE BORROWER AND
EACH OF ITS SUBSIDIARIES AND EACH OF THEIR ERISA AFFILIATES HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF SECTION 515 OF ERISA WITH RESPECT TO
EACH MULTIEMPLOYER PLAN AND ARE NOT IN MATERIAL “DEFAULT” (AS DEFINED IN SECTION
4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN.

43


--------------------------------------------------------------------------------


4.12                        Environmental Protection.  As of September 20, 2006:


A.                                    NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE FACILITIES OR OPERATIONS WAS SUBJECT TO
ANY OUTSTANDING WRITTEN ORDER, CONSENT DECREE OR SETTLEMENT AGREEMENT WITH ANY
PERSON RELATING TO ANY ENVIRONMENTAL LAW, ANY ENVIRONMENTAL CLAIM, OR ANY
HAZARDOUS MATERIALS ACTIVITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY HAVE BEEN EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


B.                                    NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAD RECEIVED ANY LETTER OR REQUEST FOR INFORMATION UNDER SECTION
104 OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT
(42 U.S.C. § 9604) OR ANY COMPARABLE STATE LAW, EXCEPT TO THE EXTENT THAT SUCH
LETTER OR REQUEST COULD NOT REASONABLY HAVE BEEN EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


C.                                    THERE WERE NOT AND, TO THE BORROWER’S AND
EACH OF ITS SUBSIDIARIES’ KNOWLEDGE, HAD NOT BEEN ANY CONDITION, OCCURRENCE, OR
HAZARDOUS MATERIALS ACTIVITY WHICH COULD REASONABLY HAVE BEEN EXPECTED TO FORM
THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY HAVE BEEN
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


D.                                    COMPLIANCE WITH ALL THEN-CURRENT OR
REASONABLY FORESEEABLE FUTURE REQUIREMENTS PURSUANT TO OR UNDER ENVIRONMENTAL
LAWS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY HAVE BEEN EXPECTED
TO GIVE RISE TO A MATERIAL ADVERSE EFFECT.


E.                                      NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE BORROWER, ANY PREDECESSOR OF THE
BORROWER OR ANY SUBSIDIARY OF SUCH PREDECESSOR, HAD FILED ANY NOTICE UNDER ANY
ENVIRONMENTAL LAW INDICATING PAST OR PRESENT TREATMENT OF HAZARDOUS MATERIALS AT
ANY FACILITY, AND NONE OF THE BORROWER’S NOR ANY OF ITS SUBSIDIARIES’ OPERATIONS
INVOLVED THE GENERATION, TRANSPORTATION, TREATMENT, STORAGE OR DISPOSAL OF
HAZARDOUS WASTE, AS DEFINED UNDER 40 C.F.R.  PARTS 260 270 OR ANY STATE
EQUIVALENT, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING COULD NOT REASONABLY
HAVE BEEN EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


F.                                      NO EVENT OR CONDITION HAD OCCURRED OR
WAS OCCURRING WITH RESPECT TO THE BORROWER OR ANY OF ITS SUBSIDIARIES RELATING
TO ANY ENVIRONMENTAL LAW, ANY RELEASE OF HAZARDOUS MATERIALS, OR ANY HAZARDOUS
MATERIALS ACTIVITY WHICH INDIVIDUALLY OR IN THE AGGREGATE HAD HAD, OR COULD
REASONABLY HAVE BEEN EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

4.13                        Pari Passu.

The Obligations and any other claims of the Lead Arrangers, the Agents and the
Lenders arising hereunder or under any of the Loan Documents rank at least pari
passu with the claims of all of the Borrower’s other senior unsecured creditors,
except those creditors whose claims are preferred by any bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

44


--------------------------------------------------------------------------------


4.14                        Restrictions.

There are no contractual restrictions on the Borrower or any of its Subsidiaries
which prohibit or otherwise restrict the transfer of cash or other assets from
any such Subsidiary to the Borrower, other than prohibitions or restrictions
permitted under Section 6.4.


SECTION 5.                            AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Commitments shall remain
in effect and until payment in full of all Obligations (other than Surviving
Obligations), unless the provisions of this Section 5 are waived or amended in
accordance with Section 8.5, the Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 5.

5.1                               Financial Statements and Other Reports.

The Borrower will deliver to Administrative Agent:

(I)                                     QUARTERLY FINANCIAL STATEMENTS:  AS SOON
AS AVAILABLE, AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST
THREE (3) FISCAL QUARTERS OF EACH FISCAL YEAR, THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL
QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND
FOR THE PERIOD FROM THE BEGINNING OF THE THEN-CURRENT FISCAL YEAR TO THE END OF
SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER AS FAIRLY PRESENTING, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION
OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE DATE INDICATED AND THE RESULTS OF
THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH
GAAP, SUBJECT TO THE ABSENCE OF FOOTNOTES AND CHANGES RESULTING FROM AUDIT AND
NORMAL YEAR-END ADJUSTMENTS;

(II)                                  ANNUAL FINANCIAL STATEMENTS:  AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR,
(I) THE CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR, IN REASONABLE DETAIL AND
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER AS FAIRLY PRESENTING,
IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE DATE INDICATED AND THE RESULTS OF THEIR OPERATIONS AND
CASH FLOWS FOR THE PERIODS INDICATED; AND (II) WITH RESPECT SUCH CONSOLIDATED
FINANCIAL STATEMENTS A REPORT THEREON OF DELOITTE AND TOUCHE LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
SELECTED BY THE BORROWER, AND REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT (WHICH REPORT SHALL BE UNQUALIFIED AS TO GOING CONCERN AND SCOPE OF AUDIT,
AND SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN
ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND
ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS
AND THEIR CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED
ON A BASIS CONSISTENT WITH PRIOR YEARS (EXCEPT AS OTHERWISE DISCLOSED IN SUCH
FINANCIAL STATEMENTS) AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION
WITH SUCH

45


--------------------------------------------------------------------------------


CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS);

(III)                               COMPLIANCE CERTIFICATE:  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES PURSUANT
TO SECTIONS 5.1(I) AND 5.1(II), A DULY EXECUTED AND COMPLETED COMPLIANCE
CERTIFICATE;

(IV)                              FILINGS:  PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF (A) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY
STATEMENTS SENT BY THE BORROWER TO ITS SHAREHOLDERS OR OTHER SECURITY HOLDERS,
AND (B) ALL MATERIAL INFORMATION FILED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL
SECURITIES EXCHANGE;

(V)                                 NOTICE OF DEFAULT, ETC.:  PROMPTLY UPON (AND
IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER) ANY RESPONSIBLE OFFICER OF THE
BORROWER OBTAINING KNOWLEDGE (A) OF ANY CONDITION OR EVENT THAT CONSTITUTES AN
EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT OR THAT NOTICE HAS BEEN GIVEN TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT THERETO, (B) THAT ANY
PERSON HAS GIVEN ANY NOTICE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR TAKEN
ANY OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE
TYPE REFERRED TO IN SECTION 7.2, OR (C) OF THE OCCURRENCE OF ANY EVENT OR CHANGE
THAT HAS CAUSED OR EVIDENCES, EITHER IN ANY CASE INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AN OFFICER’S CERTIFICATE SPECIFYING THE
NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION, EVENT OR CHANGE, OR SPECIFYING
THE NOTICE GIVEN OR ACTION TAKEN BY ANY SUCH PERSON AND THE NATURE OF SUCH
CLAIMED EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, DEFAULT, EVENT OR
CONDITION, AND WHAT ACTION THE BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO
TAKE WITH RESPECT THERETO;

(VI)                              NOTICE OF LITIGATION:  PROMPTLY UPON (AND IN
ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER) ANY OFFICER OF THE BORROWER
OBTAINING KNOWLEDGE OF (A) THE INSTITUTION OF, OR NON-FRIVOLOUS THREAT OF, ANY
ACTION, SUIT, PROCEEDING, ORDER, CONSENT DECREE, SETTLEMENT (WHETHER
ADMINISTRATIVE, JUDICIAL OR OTHERWISE), GOVERNMENTAL INVESTIGATION OR
ARBITRATION AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PROPERTY, INCLUDING OF THE TYPE DESCRIBED IN SECTION 4.17
(COLLECTIVELY, “PROCEEDINGS”) OR (B) ANY MATERIAL DEVELOPMENT IN ANY SUCH
PROCEEDING THAT, IN THE CASE OF EITHER (A) OR (B) IF ADVERSELY DETERMINED, COULD
BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR SEEKS TO ENJOIN OR
OTHERWISE PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR OBTAIN
RELIEF AS A RESULT OF, THE TRANSACTIONS CONTEMPLATED HEREBY, WRITTEN NOTICE
THEREOF TOGETHER WITH SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO
THE BORROWER OR SUCH SUBSIDIARY TO ENABLE LENDERS AND THEIR COUNSEL TO EVALUATE
SUCH MATTERS;

(VII)                           CHANGE IN RATING:  PROMPTLY UPON (AND IN ANY
EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER) OBTAINING KNOWLEDGE THEREOF, WRITTEN
NOTICE OF ANY CHANGES IN THE RATING GIVEN THE BORROWER’S LONG-TERM SENIOR
UNSECURED DEBT BY MOODY’S OR S&P;

(VIII)                        ERISA:  (I) PROMPTLY UPON BECOMING AWARE OF THE
OCCURRENCE OF OR FORTHCOMING OCCURRENCE OF ANY ERISA EVENT, A WRITTEN NOTICE
SPECIFYING THE NATURE THEREOF, WHAT ACTION THE BORROWER OR ANY OF ITS ERISA
AFFILIATES HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND,
WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE INTERNAL REVENUE

46


--------------------------------------------------------------------------------


SERVICE, THE UNITED STATES DEPARTMENT OF LABOR OR THE PBGC WITH RESPECT THERETO;
AND (II) WITH REASONABLE PROMPTNESS, COPIES OF (1) EACH SCHEDULE B (ACTUARIAL
INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) FILED BY THE BORROWER OR
ANY OF ITS ERISA AFFILIATES WITH THE INTERNAL REVENUE SERVICE WITH RESPECT TO
EACH PENSION PLAN; (2) ALL NOTICES RECEIVED BY THE BORROWER OR ANY OF ITS ERISA
AFFILIATES FROM A MULTIEMPLOYER PLAN SPONSOR CONCERNING AN ERISA EVENT; AND (3)
COPIES OF SUCH OTHER DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO
ANY EMPLOYEE BENEFIT PLAN AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;

(IX)                                ENVIRONMENTAL REPORTS AND AUDITS:  AS SOON
AS PRACTICABLE FOLLOWING RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND
REPORTS WITH RESPECT TO ENVIRONMENTAL MATTERS AT ANY PROPERTY, PLANT OR OTHER
FACILITY OR WHICH RELATE TO ANY ENVIRONMENTAL LIABILITIES OF THE BORROWER OR ITS
SUBSIDIARIES WHICH, IN ANY SUCH CASE, INDIVIDUALLY OR IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

(X)                                   PUBLIC FILINGS:  PROMPTLY AFTER THE SAME
BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY; AND

(XI)                                OTHER INFORMATION:  WITH REASONABLE
PROMPTNESS, SUCH OTHER INFORMATION AND DATA WITH RESPECT TO THE BORROWER AND ITS
SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER.

5.2                               Books and Records.

The Borrower will, and will cause each of its Subsidiaries to keep proper books
of records and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
material dealings and transactions in relation to its business and activities
and permit representatives or agents of the Administrative Agent or any Lender
to visit and inspect any of its properties or assets and examine and make
abstracts from any of its books and records upon reasonable prior notice during
normal business hours and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
independent public accountants of the Borrower and its Subsidiaries so long as
the Borrower is provided the opportunity to participate in such discussions.

5.3                               Existence.

Except as otherwise permitted by Section 6.6, the Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, privileges, licenses and franchises
material to its business; provided that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any such right, privilege, license or
franchise if management of the Borrower or such Subsidiary shall reasonably
determine that the preservation thereof is no longer desirable in the conduct of
the business of

47


--------------------------------------------------------------------------------


such Person, and that the loss thereof is not disadvantageous in any material
respect to the Borrower or the Lenders.

5.4                               Insurance.

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

5.5                               Payment of Taxes and Claims.

The Borrower will, and will cause each of its Subsidiaries to, pay all federal
income Taxes and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided no such Tax need be paid (a) if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor or (b) if the aggregate amount of all unpaid Taxes that have not been
paid by the Borrower and its Subsidiaries (excluding amounts being contested as
provided in clause (a)) does not exceed $5,000,000 and could not reasonably be
expected to have a Material Adverse Effect.  The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than the Borrower or any
of its Subsidiaries).

5.6                               Payment and Performance of Obligations.

The Borrower will, and will cause each of its Subsidiaries to, pay and perform
all Obligations under this Agreement and the other Loan Documents.

5.7                               Maintenance of Properties.

The Borrower will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

5.8                               Compliance with Laws.

The Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

48


--------------------------------------------------------------------------------


5.9                               Use of Proceeds.


A.                                    PROCEEDS OF LOANS.  THE PROCEEDS OF EACH
LOAN SHALL BE USED (I) TO EFFECT THE MAYNE PHARMA ACQUISITION AND (II) TO PAY
COSTS AND EXPENSES IN CONNECTION WITH THE TRANSACTION.


B.                                    MARGIN REGULATIONS.  NO PART OF THE
PROCEEDS OF THE LOANS MADE TO THE BORROWER WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK IN VIOLATION OF THE PROVISIONS OF REGULATION T, U OR X
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

5.10                        Claims Pari Passu.

The Borrower shall ensure that at all times the Obligations and any other claims
of the Lead Arrangers, the Agents and the Lenders arising hereunder or under any
other Loan Document rank at least pari passu with the claims of the Borrower’s
other senior unsecured creditors, except those creditors whose claims are
preferred by any bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally.

5.11                        Further Assurances.

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, and will cause each of its Subsidiaries to, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.


SECTION 6.                            NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of all Obligations (other than
Surviving Obligations), unless the provisions of this Section 6 are waived or
amended in accordance with Section 8.5, the Borrower shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1                               Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

(I)                                     LIENS EXISTING ON THE EFFECTIVE DATE AND
DESCRIBED ON SCHEDULE 6.1 HERETO AND OTHER LIENS SECURING INDEBTEDNESS EXISTING
ON THE EFFECTIVE DATE THE INDIVIDUAL PRINCIPAL AMOUNT OF WHICH DOES NOT EXCEED
$500,000;

(II)                                  LIENS IMPOSED BY LAW FOR TAXES THAT ARE
NOT YET REQUIRED TO BE PAID PURSUANT TO SECTION 5.5;

49


--------------------------------------------------------------------------------


(III)                               STATUTORY LIENS OF LANDLORDS, BANKS
(INCLUDING RIGHTS OF SET-OFF), CARRIERS, WAREHOUSEMEN, MECHANICS, REPAIRMEN,
WORKMEN AND MATERIAL MEN, AND OTHER LIENS IMPOSED BY LAW, IN EACH CASE INCURRED
IN THE ORDINARY COURSE OF BUSINESS FOR AMOUNTS NOT YET OVERDUE OR FOR AMOUNTS
THAT ARE OVERDUE AND THAT (IN THE CASE OF ANY SUCH AMOUNTS OVERDUE FOR A PERIOD
IN EXCESS OF FIVE DAYS) ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, SO LONG AS SUCH RESERVES OR OTHER APPROPRIATE PROVISIONS, IF ANY,
AS SHALL BE REQUIRED BY GAAP SHALL HAVE BEEN MADE FOR ANY SUCH CONTESTED
AMOUNTS;

(IV)                              DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER TYPES OF SOCIAL SECURITY, OR TO SECURE THE PERFORMANCE OF TENDERS,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, BIDS, LEASES, GOVERNMENT
CONTRACTS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS
(EXCLUSIVE OF OBLIGATIONS FOR THE PAYMENT OF BORROWED MONEY OR OTHER
INDEBTEDNESS) INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(V)                                 EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS,
ENCROACHMENTS, AND OTHER MINOR DEFECTS OR IRREGULARITIES IN TITLE TO REAL
PROPERTY OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, IN EACH CASE WHICH
DO NOT AND WILL NOT, INDIVIDUALLY OR IN THE AGGREGATE, INTERFERE IN ANY MATERIAL
RESPECT WITH THE USE OR VALUE THEREOF;

(VI)                              ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR
UNDER ANY OPERATING OR TRUE LEASE OF REAL ESTATE ENTERED INTO BY THE BORROWER OR
ONE OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF ITS BUSINESS COVERING ONLY THE
ASSETS SO LEASED;

(VII)                           LIENS SECURING INDEBTEDNESS PURSUANT TO CAPITAL
LEASES; PROVIDED THAT (A) SUCH LIENS ARE ONLY IN RESPECT OF THE PROPERTY OR
ASSETS SUBJECT TO, AND SECURE ONLY, SUCH CAPITAL LEASES, (B) INDEBTEDNESS OF
SUBSIDIARIES UNDER CAPITAL LEASES SHALL BE LIMITED BY THE PROVISIONS OF SECTION
6.2 AND (C) THE AGGREGATE AMOUNT OF ALL INDEBTEDNESS OF THE BORROWER UNDER
CAPITAL LEASES SHALL NOT AT ANY TIME EXCEED $25,000,000;

(VIII)                        PURCHASE MONEY LIENS IN REAL PROPERTY,
IMPROVEMENTS THERETO OR EQUIPMENT HEREAFTER ACQUIRED (OR, IN THE CASE OF
IMPROVEMENTS, CONSTRUCTED) BY THE BORROWER OR ONE OF ITS SUBSIDIARIES; PROVIDED
THAT (A) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY SECTION 6.2), (B) SUCH LIEN
IS INCURRED, AND THE INDEBTEDNESS SECURED THEREBY IS CREATED, WITHIN NINETY (90)
DAYS AFTER COMPLETION OF SUCH ACQUISITION (OR CONSTRUCTION), (C) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE LESSER OF THE COST OR
THE FAIR MARKET VALUE OF SUCH REAL PROPERTY, IMPROVEMENTS OR EQUIPMENT AT THE
TIME OF SUCH ACQUISITION (OR CONSTRUCTION) AND (D) SUCH LIEN DOES NOT APPLY TO
ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(IX)                                LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;

(X)                                   LICENSES OF PATENTS, TRADEMARKS AND OTHER
INTELLECTUAL PROPERTY RIGHTS GRANTED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY; AND

50


--------------------------------------------------------------------------------


(XI)                                LIENS ON ASSETS OF PERSONS ACQUIRED AFTER
THE EFFECTIVE DATE SUBJECT TO THE TERMS OF THIS AGREEMENT; PROVIDED THAT SUCH
LIENS EXIST AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND WERE NOT CREATED IN
ANTICIPATION THEREOF;

(XII)                             LIENS INCURRED IN CONNECTION WITH QUALIFIED
RECEIVABLES TRANSACTIONS;

(XIII)                          ANY LIEN INCURRED TO RENEW, EXTEND OR REFINANCE
OBLIGATIONS SECURED BY A LIEN REFERRED TO IN CLAUSE (VIII) OR (XI) ABOVE,
PROVIDED THAT (A) THE PRINCIPAL OR FACE AMOUNT OF THE OBLIGATIONS SECURED BY ANY
SUCH LIEN DOES NOT EXCEED THE OUTSTANDING PRINCIPAL OR FACE AMOUNT OF THE
OBLIGATIONS SO RENEWED, EXTENDED OR REFINANCED IMMEDIATELY PRIOR TO SUCH
RENEWAL, EXTENSION OR REFINANCING AND (B) ANY SUCH LIEN ATTACHES SOLELY TO THE
ASSETS THAT SECURED THE OBLIGATIONS SO RENEWED, EXTENDED OR REFINANCED; AND

(XIV)                         LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING
CLAUSES OF THIS SECTION 6.1 SECURING OBLIGATIONS IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED 10% OF CONSOLIDATED NET WORTH.

Notwithstanding any of the foregoing exceptions, the Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon the Capital Stock of any of its Subsidiaries or any Indebtedness
owed to it by the Borrower or any of its Subsidiaries.

6.2                               Indebtedness.

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

(I)                                     INDEBTEDNESS OWING BY ANY WHOLLY-OWNED
SUBSIDIARY OF THE BORROWER TO THE BORROWER OR ANOTHER WHOLLY-OWNED SUBSIDIARY OF
THE BORROWER;

(II)                                  INDEBTEDNESS EXISTING ON THE EFFECTIVE
DATE AND SET FORTH ON SCHEDULE 6.2, BUT, IN EACH CASE, NOT ANY EXTENSIONS,
RENEWALS OR REPLACEMENTS OF SUCH INDEBTEDNESS EXCEPT (A) RENEWALS AND EXTENSIONS
EXPRESSLY PROVIDED FOR IN THE AGREEMENTS EVIDENCING ANY SUCH INDEBTEDNESS AS THE
SAME ARE IN EFFECT ON THE DATE OF THIS AGREEMENT AND (B) REFINANCINGS AND
EXTENSIONS OF ANY SUCH INDEBTEDNESS IF THE TERMS AND CONDITIONS THEREOF ARE NOT
LESS FAVORABLE TO THE OBLIGOR THEREON OR TO THE LENDERS THAN THE INDEBTEDNESS
BEING REFINANCED OR EXTENDED OR ARE OTHERWISE ON SUBSTANTIALLY THEN PREVAILING
MARKET TERMS, AND THE AVERAGE LIFE TO MATURITY THEREOF IS GREATER THAN OR EQUAL
TO THAT OF THE INDEBTEDNESS BEING REFINANCED OR EXTENDED; PROVIDED SUCH
INDEBTEDNESS PERMITTED UNDER THE IMMEDIATELY PRECEDING CLAUSE (A) OR (B) ABOVE
SHALL NOT (A) INCLUDE INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH
RESPECT TO THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REFINANCED, (B) EXCEED IN
A PRINCIPAL AMOUNT THE INDEBTEDNESS BEING RENEWED, EXTENDED OR REFINANCED OR (C)
BE INCURRED, CREATED OR ASSUMED IF ANY POTENTIAL EVENT OF DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM;

(III)                               INDEBTEDNESS ARISING FROM THE HONORING BY A
BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED
THAT SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN SEVEN (7) BUSINESS DAYS OF ITS
INCURRENCE;

51


--------------------------------------------------------------------------------


(IV)                              INDEBTEDNESS OWED TO (INCLUDING OBLIGATIONS IN
RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES OR SIMILAR INSTRUMENTS FOR THE
BENEFIT OF) ANY PERSON PROVIDING WORKERS’ COMPENSATION, HEALTH, DISABILITY OR
OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, PURSUANT TO REIMBURSEMENT OR
INDEMNIFICATION OBLIGATIONS TO SUCH PERSON, PROVIDED THAT UPON THE INCURRENCE OF
INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT OBLIGATIONS REGARDING WORKERS’
COMPENSATION CLAIMS, SUCH OBLIGATIONS ARE REIMBURSED NOT LATER THAN 30 DAYS
FOLLOWING SUCH INCURRENCE;

(V)                                 INDEBTEDNESS INCURRED BY ANY SUBSIDIARY OF
THE BORROWER ARISING FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT
OF PURCHASE PRICE OR SIMILAR OBLIGATIONS, OR FROM GUARANTIES OR LETTERS OF
CREDIT, SURETY BONDS OR PERFORMANCE BONDS SECURING THE PERFORMANCE OF THE
BORROWER OR ANY SUCH SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN CONNECTION WITH
PERMITTED DISPOSITIONS OF ANY BUSINESS OR ASSET (INCLUDING THE STOCK OF ANY
SUBSIDIARY OF THE BORROWER);

(VI)                              INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST
PURSUANT TO ANY GUARANTIES, PERFORMANCE, SURETY, STATUTORY, APPEAL OR SIMILAR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES;

(VII)                           GUARANTIES IN THE ORDINARY COURSE OF BUSINESS OF
THE OBLIGATIONS OF SUPPLIERS, CUSTOMERS, FRANCHISEES AND LICENSEES OF THE
BORROWER AND ITS SUBSIDIARIES;

(VIII)                        INDEBTEDNESS (INCLUDING GUARANTEES OF ANY SUCH
INDEBTEDNESS) OF A SUBSIDIARY LOCATED IN A COUNTRY OTHER THAN THE U.S.; PROVIDED
THAT THE OUTSTANDING PRINCIPAL AMOUNT OF ALL INDEBTEDNESS PERMITTED BY THIS
CLAUSE (VIII) (WITHOUT DOUBLE COUNTING GUARANTEES OF ANY SUCH INDEBTEDNESS)
SHALL NOT AT ANY TIME EXCEED $100,000,000;

(IX)                                THE OBLIGATIONS; AND

(X)                                   OTHER INDEBTEDNESS IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED 15% OF CONSOLIDATED NET
WORTH.

6.3                               Acquisitions.

The Borrower will not, and will not permit any of its wholly-owned Subsidiaries
to, make any Acquisition (other than the Mayne Pharma Acquisition and (ii) any
Acquisition by the Borrower or a wholly-owned Subsidiary of the Borrower of a
wholly-owned Subsidiary of the Borrower) if an Event of Default or Potential
Event of Default exists or would result therefrom.

6.4                               Restrictions on Subsidiary Distributions.

Except as provided herein, the Borrower shall not, and shall not permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness owed
by such Subsidiary to the Borrower or any other Subsidiary of the Borrower, (c)
make loans or advances to the Borrower or any other Subsidiary of the Borrower,
or (d) transfer any of

52


--------------------------------------------------------------------------------


its property or assets to the Borrower or any other Subsidiary of the Borrower,
other than restrictions (i) existing under this Agreement, (ii) in agreements
evidencing Indebtedness pursuant to Capital Leases permitted by Section 6.2 that
impose restrictions on the property so acquired (except that such agreements
shall not in any manner limit the ability of the Borrower or any Subsidiary of
the Borrower to pay dividends or make any other distribution), (iii) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business, (iv) by reason of customary
subordination provisions in any guaranty or similar arrangement (including any
arrangement of the type described in clause (vii), (viii) or (ix) of the
definition of “Indebtedness” or (v) imposed on a Subsidiary pursuant to an
agreement which has been entered into in connection with the disposition of all
of substantially all of the capital stock or assets of such Subsidiary.

6.5                               Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, pay, make or set aside any sum for any
Restricted Payment if an Event of Default or a Potential Event of Default exists
or would result therefrom.

6.6                               Restriction on Fundamental Changes and Asset
Sales.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sub-lessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business, assets or property; provided that (a) the Borrower and its
Subsidiaries may make Acquisitions permitted by Section 6.3; and (b) so long as
no Event of Default or Potential Event of Default exists or would result
therefrom:

(i)                                     any Subsidiary of the Borrower may merge
or consolidate with or into, or dispose of assets to, any other Subsidiary or to
the Borrower;

(ii)                                  any Subsidiary may merge or consolidate
with or into another Person, convey, transfer, lease or otherwise dispose of all
or any portion of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets and (B) no
Material Adverse Effect could reasonably be expected to result from such merger,
consolidation, conveyance, transfer, lease or other disposition; and

(iii)                               the Borrower may merge with any other Person
so long as the Borrower is the surviving entity.

6.7                               Conduct of Business.

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material business or conduct any
activities other than (a) businesses conducted by the Borrower and its
Subsidiaries as of the Effective Date, (b)

53


--------------------------------------------------------------------------------


businesses conducted by Mayne Pharma and its Subsidiaries as of September 20,
2006 and (c) and businesses reasonably related to the foregoing.

6.8                               Fiscal Year.

The Borrower shall not make or permit, or permit any of its Subsidiaries to make
or permit, any change in its fiscal year, provided that Mayne Pharma or any
Subsidiary thereof may make any change that is necessary or appropriate to cause
its fiscal year to correspond with the Borrower’s fiscal year.

6.9                               Subordinated Indebtedness.

The Borrower shall not, and shall not permit any of its Subsidiaries to, amend
or otherwise change the terms of any Subordinated Indebtedness, or make any
optional payment or any payment pursuant thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to the Borrower or the Lenders.

6.10                        Transactions with Shareholders and Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any intercompany loan) with any Affiliate of the
Borrower or any of its Subsidiaries, any holder of Capital Stock or other
interests in the Borrower or any of its Subsidiaries, or any such Affiliate of
any such holder, on fair and reasonable terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not such a holder or Affiliate; provided the foregoing restriction shall not
apply to (a) any transaction between the Borrower and its Subsidiaries or
between such Subsidiaries to the extent otherwise permitted hereunder; (b)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Borrower and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described on Schedule 6.10; and (e) transactions in connection with Qualified
Receivables Transactions permitted under this Agreement.

6.11                        Financial Covenants.


A.                                    INTEREST COVERAGE RATIO.  THE BORROWER
SHALL NOT PERMIT THE INTEREST COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL
QUARTER TO BE LESS THAN THE RATIO SHOWN BELOW OPPOSITE SUCH LAST DAY:

54


--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Ratio

December 31, 2006

 

4.00 to 1

March 31, 2007

 

4.00 to 1

June 30, 2007

 

4.50 to 1

September 30, 2007

 

4.75 to 1

December 31, 2007 and thereafter

 

5.00 to 1

 


B.                                    LEVERAGE RATIO.  THE BORROWER SHALL NOT
PERMIT THE LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO EXCEED THE
RATIO SHOWN BELOW OPPOSITE SUCH LAST DAY:

Fiscal Quarter Ending

 

Ratio

December 31, 2006

 

4.50 to 1

March 31, 2007

 

4.50 to 1

June 30, 2007

 

4.00 to 1

September 30, 2007

 

3.50 to 1

December 31, 2007 and thereafter

 

3.25 to 1

 


C.                                    CERTAIN CALCULATIONS.  WITH RESPECT TO ANY
PERIOD DURING WHICH A PERMITTED ACQUISITION (EXCLUDING THE ACQUISITION BY THE
BORROWER OR A SUBSIDIARY OF BRESAGEN LIMITED) OR AN ASSET SALE HAS OCCURRED
(EACH, A “SUBJECT TRANSACTION”), FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN THIS SECTION 6.11, CONSOLIDATED ADJUSTED EBITDA
SHALL BE CALCULATED WITH RESPECT TO SUCH PERIOD ON A PRO FORMA BASIS USING THE
HISTORICAL AUDITED FINANCIAL STATEMENTS OF ANY BUSINESS SO ACQUIRED OR TO BE
ACQUIRED OR SOLD OR TO BE SOLD AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
BORROWER AND ITS SUBSIDIARIES WHICH SHALL BE REFORMULATED AS IF SUCH SUBJECT
TRANSACTION, AND ANY INDEBTEDNESS INCURRED OR REPAID IN CONNECTION THEREWITH,
HAD BEEN CONSUMMATED OR INCURRED OR REPAID AT THE BEGINNING OF SUCH PERIOD.

6.12                        Interest Rate Agreements and Currency Agreements.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any Interest Rate Agreement or Currency Agreement after the Effective Date
except Interest Rate Agreements and Currency Agreements entered into to hedge or
manage bona fide risks to which the Borrower or any such Subsidiary is exposed
in the conduct of its business or the management of its liabilities (and, in any
event, not for speculative purposes).

55


--------------------------------------------------------------------------------



SECTION 7.                            EVENTS OF DEFAULT

If any of the following conditions or events (each an “Event of Default”) shall
occur:

7.1                               Failure to Make Payments When Due.

Failure by the Borrower to pay (i) any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (ii) any interest on any
Loan or any fee or any other amount due under this Agreement within five (5)
days after the date due; or

7.2                               Default in Other Agreements.

Failure of the Borrower or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 7.1 above) in
excess of $20,000,000 in the aggregate and in each case beyond the end of any
grace period provided therefor, if any; or (ii) breach or default by the
Borrower or any of its Subsidiaries with respect to any other material term of
(a) one or more items of such Indebtedness or (b) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the end of any grace period provided therefor, if any, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders) to cause,
that Indebtedness to become or be declared due and payable (or redeemable) prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or

7.3                               Breach of Certain Covenants.

Failure of the Borrower to perform or comply with any term or condition
contained in Sections 5.1(v)(a), 5.3 (solely with respect to (1) the existence
of the Borrower and (2) the failure of the Borrower to preserve or keep in full
force and effect its rights, privileges, licenses and franchises if such failure
would reasonably be expected to have a Material Adverse Effect), 5.9 or 6 of
this Agreement; or

7.4                               Breach of Representation or Warranty.

Any representation, warranty, certification or other statement made by the
Borrower in any Loan Document or in any statement or certificate at any time
given by the Borrower in writing pursuant thereto or in connection therewith
shall be false in any material respect on the date as of which made; or

7.5                               Other Defaults Under Loan Documents.

The Borrower shall default in the performance of or compliance with any term
contained in this Agreement or any other Loan Document (other than those
specified in Sections 7.1, 7.2, 7.3 and 7.4) and such default or non-compliance
shall not be cured or waived within thirty (30) days after the Borrower shall
have received notice from the Administrative Agent of such default; or

56


--------------------------------------------------------------------------------


7.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of any the Borrower or any of its Significant Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of its Significant Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, custodian or other officer having similar powers over the Borrower or
any of its Significant Subsidiaries, or over all or a substantial part of their
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, examiner or other
custodian of the Borrower or any of its Significant Subsidiaries for all or a
substantial part of their respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for sixty (60) days
unless dismissed, bonded or discharged; or

7.7                               Voluntary Bankruptcy; Appointment of Receiver,
etc.

The Borrower or any of its Significant Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Borrower or any of its Significant
Subsidiaries shall make any assignment for the benefit of creditors; or the
Borrower or any of its Significant Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing their respective inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of the Borrower or any of its Significant Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 7.7 or in Section 7.6 above; or

7.8                               Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
in excess of $20,000,000 (not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Borrower or any of its Subsidiaries, or any of
their respective assets, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five (5)
days prior to the date of any proposed sale thereunder); or

57


--------------------------------------------------------------------------------


7.9                               Dissolution.

Any order, judgment or decree shall be entered against the Borrower or any of
its Subsidiaries decreeing the dissolution or split up of such Person; or

7.10                        Employee Benefit Plans.

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term of this Agreement; or there
shall exist any fact or circumstance that reasonably could be expected to result
in the imposition of a Lien or security interest under Section 412(n) of the
Internal Revenue Code or under ERISA; or

7.11                        Change in Control.

A Change of Control shall occur; or

7.12                        Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) this Agreement for any
reason shall cease to be in full force and effect (other than by reason of the
satisfaction in full of the Obligations) or shall be declared null and void, or
(ii) the Borrower shall contest the validity or enforceability of any Loan
Document, or deny that it has any further liability under any Loan Document; or

7.13                        Material Adverse Change.

(i) Since September 20, 2006 and on or prior to the Credit Date, the Borrower
shall have notified the Lenders of the occurrence of, or there shall have
occurred, a material adverse change in the business, operations, properties or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (ii) any representation or warranty made with respect to Mayne
Pharma, its Subsidiaries or their businesses is not true, correct and complete
in all material respects on and as of the relevant date or (iii) any bona fide
action, suit, investigation, litigation or proceeding (whether administrative,
judicial or otherwise) affecting the Borrower or any of its Subsidiaries shall
be pending or threatened against any court, Governmental Authority or arbitrator
that could be reasonably expected to, individually or in the aggregate,
materially impair the transactions contemplated by the Loan Documents or in any
manner call into question or challenge this Agreement or the making of the
Loans, and in each case, 30 days shall have elapsed after the Credit Date;

THEN, (1) upon the occurrence of any Event of Default described in Section 7.6
or 7.7, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Commitments, if any,
of each Lender having such Commitments shall immediately terminate; (B) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which

58


--------------------------------------------------------------------------------


are hereby expressly waived by the Borrower:  (I) the unpaid principal amount of
and accrued interest on the Loans and (II) all other Obligations.


SECTION 8.                            MISCELLANEOUS

8.1                               Assignments and Participations in Loans.


A.                                    RIGHT TO ASSIGN.  EACH LENDER SHALL HAVE
THE RIGHT AT ANY TIME TO SELL, ASSIGN OR TRANSFER ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING ALL OR A PORTION OF ITS
COMMITMENT OR LOANS OWING TO IT OR OTHER OBLIGATION (PROVIDED, HOWEVER, THAT
EACH SUCH ASSIGNMENT SHALL BE OF A UNIFORM, AND NOT VARYING, PERCENTAGE OF ALL
RIGHTS AND OBLIGATIONS UNDER AND IN RESPECT OF LOANS AND ITS COMMITMENT):  (I)
TO ANY PERSON MEETING THE CRITERIA OF CLAUSE (A) OF THE DEFINITION OF THE TERM
OF “ELIGIBLE ASSIGNEE” OR TO ANY APPROVED FUND UPON THE GIVING OF NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT; AND (II) TO ANY PERSON MEETING THE
CRITERIA OF CLAUSE (B) OF THE DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” AND
CONSENTED TO BY EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT (SUCH CONSENT
NOT TO BE (X) UNREASONABLY WITHHELD OR DELAYED AND, (Y) IN THE CASE OF THE
BORROWER, REQUIRED AT ANY TIME AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN
BE CONTINUING); PROVIDED FURTHER EACH SUCH ASSIGNMENT PURSUANT TO THIS SECTION
8.1A SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $5,000,000, WHICH SUCH
AMOUNT SHALL BE REDUCED TO $1,000,000 AT ANY TIME AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING (OR SUCH LESSER AMOUNT AS MAY BE AGREED TO BY THE
BORROWER AND THE ADMINISTRATIVE AGENT OR AS SHALL CONSTITUTE THE AGGREGATE
AMOUNT OF THE COMMITMENT AND LOANS OF THE ASSIGNING LENDER).


B.                                    REQUIREMENTS.  THE ASSIGNING LENDER AND
THE ASSIGNEE THEREOF SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AGREEMENT, TOGETHER WITH (I) A PROCESSING AND RECORDATION FEE OF
$3,500, AND (II) SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE, IF ANY, WITH
RESPECT TO UNITED STATES FEDERAL INCOME TAX WITHHOLDING MATTERS AS THE ASSIGNEE
UNDER SUCH ASSIGNMENT AGREEMENT MAY BE REQUIRED TO DELIVER TO ADMINISTRATIVE
AGENT PURSUANT TO SECTION 2.8B(III).


C.                                    ACCEPTANCE AND NOTICE OF ASSIGNMENT.  UPON
ITS RECEIPT OF A DULY EXECUTED AND COMPLETED ASSIGNMENT AGREEMENT, TOGETHER WITH
THE PROCESSING AND RECORDATION FEE REFERRED TO IN SECTION 8.1B (AND ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE REQUIRED BY THIS AGREEMENT IN CONNECTION
THEREWITH), THE ADMINISTRATIVE AGENT SHALL RECORD THE INFORMATION CONTAINED IN
SUCH ASSIGNMENT AGREEMENT IN THE REGISTER, SHALL GIVE PROMPT NOTICE THEREOF TO
THE BORROWER AND SHALL MAINTAIN A COPY OF SUCH ASSIGNMENT AGREEMENT.


D.                                    REPRESENTATIONS AND WARRANTIES OF
ASSIGNEE.  EACH LENDER, UPON EXECUTION AND DELIVERY HEREOF OR UPON EXECUTING AND
DELIVERING AN ASSIGNMENT AGREEMENT, AS THE CASE MAY BE, REPRESENTS AND WARRANTS
AS OF THE EFFECTIVE DATE OR AS OF THE APPLICABLE EFFECTIVE DATE (AS DEFINED IN
THE APPLICABLE ASSIGNMENT AGREEMENT) THAT (I) IT IS AN ELIGIBLE ASSIGNEE; (II)
IT HAS EXPERIENCE AND EXPERTISE IN THE MAKING OF OR INVESTING IN COMMITMENTS OR
LOANS SUCH AS ITS COMMITMENT OR LOANS, AS THE CASE MAY BE; AND (III) IT WILL
MAKE OR INVEST IN, AS THE CASE MAY BE, ITS COMMITMENT OR LOANS FOR ITS OWN
ACCOUNT IN THE ORDINARY COURSE OF ITS BUSINESS AND WITHOUT A VIEW TO
DISTRIBUTION OF ITS COMMITMENT OR LOANS WITHIN THE MEANING OF THE SECURITIES ACT
OR THE EXCHANGE ACT OR OTHER FEDERAL SECURITIES LAWS (IT BEING UNDERSTOOD THAT,
SUBJECT TO THE PROVISIONS

59


--------------------------------------------------------------------------------



OF THIS SECTION 8.1, THE DISPOSITION OF ITS COMMITMENT OR LOANS OR ANY INTERESTS
THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).


E.                                      EFFECT OF ASSIGNMENT.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SECTION 8.1, AS OF THE “EFFECTIVE DATE” SPECIFIED
IN THE APPLICABLE ASSIGNMENT AGREEMENT:  (I) THE ASSIGNEE THEREUNDER SHALL HAVE
THE RIGHTS AND OBLIGATIONS OF A “LENDER” HEREUNDER TO THE EXTENT SUCH RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT
AGREEMENT AND SHALL THEREAFTER BE A PARTY HERETO AND A “LENDER” FOR ALL PURPOSES
HEREOF; (II) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS
AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED THEREBY PURSUANT TO SUCH ASSIGNMENT
AGREEMENT, RELINQUISH ITS RIGHTS (OTHER THAN ANY RIGHTS WHICH SURVIVE THE
TERMINATION HEREOF UNDER SECTION 8.8) AND BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER (AND, IN THE CASE OF AN ASSIGNMENT AGREEMENT COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS HEREUNDER,
SUCH LENDER SHALL CEASE TO BE A PARTY HERETO; PROVIDED, ANYTHING CONTAINED IN
ANY OF THE LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING AND (Y) SUCH ASSIGNING
LENDER SHALL CONTINUE TO BE ENTITLED TO THE BENEFIT OF ALL INDEMNITIES HEREUNDER
AS SPECIFIED HEREIN WITH RESPECT TO MATTERS ARISING OUT OF THE PRIOR INVOLVEMENT
OF SUCH ASSIGNING LENDER AS A LENDER HEREUNDER); (III) THE COMMITMENTS SHALL BE
MODIFIED TO REFLECT THE COMMITMENT OF SUCH ASSIGNEE AND ANY COMMITMENT OF SUCH
ASSIGNING LENDER, IF ANY; AND (IV) IF ANY SUCH ASSIGNMENT OCCURS AFTER THE
ISSUANCE OF ANY NOTE TO THE ASSIGNING LENDER, THE ASSIGNING LENDER SHALL, UPON
THE EFFECTIVENESS OF SUCH ASSIGNMENT OR AS PROMPTLY THEREAFTER AS PRACTICABLE,
SURRENDER ITS NOTES TO THE ADMINISTRATIVE AGENT FOR CANCELLATION, AND THEREUPON
THE BORROWER SHALL ISSUE AND DELIVER NEW NOTES, IF SO REQUESTED BY THE ASSIGNEE
AND/OR ASSIGNING LENDER, TO SUCH ASSIGNEE AND/OR TO SUCH ASSIGNING LENDER, WITH
APPROPRIATE INSERTIONS, TO EVIDENCE THE LOANS OF THE ASSIGNEE AND/OR THE
ASSIGNING LENDER.


F.                                      CERTAIN OTHER PERMITTED ASSIGNMENTS.  IN
ADDITION TO ANY OTHER ASSIGNMENT PERMITTED PURSUANT TO THIS SECTION 8.1, ANY
LENDER MAY ASSIGN AND/OR PLEDGE ALL OR ANY PORTION OF ITS LOANS, THE OTHER
OBLIGATIONS OWED BY OR TO SUCH LENDER, IF ANY, TO SECURE OBLIGATIONS OF SUCH
LENDER INCLUDING TO ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT TO
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY
OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH
ASSIGNMENT OR PLEDGE SHALL RELEASE ANY LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


G.                                    PARTICIPATIONS.  EACH LENDER SHALL HAVE
THE RIGHT AT ANY TIME TO SELL ONE OR MORE PARTICIPATIONS TO ANY PERSON (OTHER
THAN THE BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF ITS AFFILIATES) IN ALL OR
ANY PART OF ITS COMMITMENT, LOANS OR OTHER OBLIGATIONS.  THE HOLDER OF ANY SUCH
PARTICIPATION, OTHER THAN AN AFFILIATE OF THE LENDER GRANTING SUCH
PARTICIPATION, SHALL NOT BE ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO
TAKE ANY ACTION HEREUNDER EXCEPT WITH RESPECT TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN
WHICH SUCH PARTICIPANT IS PARTICIPATING, OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES THEREON (EXCEPT IN CONNECTION WITH A WAIVER OF
APPLICABILITY OF ANY POST DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE
PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S
PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT A
WAIVER OF ANY EVENT OF DEFAULT OR OF A MANDATORY REDUCTION IN THE COMMITMENT
SHALL NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN
INCREASE IN ANY COMMITMENT OR LOAN SHALL BE PERMITTED WITHOUT THE CONSENT OF ANY
PARTICIPANT IF THE PARTICIPANT’S

60


--------------------------------------------------------------------------------



PARTICIPATION IS NOT INCREASED AS A RESULT THEREOF) OR (II) CONSENT TO THE
ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT.  THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.9C AND 2.8 TO THE SAME EXTENT AS IF IT
WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION
8.1A; PROVIDED (I) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.8 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT AND (II) A PARTICIPANT THAT WOULD BE A NON-US LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.8B UNLESS THE
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.8B
AS THOUGH IT WERE A LENDER.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 8.5 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 8.18 AS THOUGH
IT WERE A LENDER.

8.2                               Expenses.

Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
out-of-pocket expenses of preparation of the Loan Documents; (ii) all the costs
of furnishing all opinions by counsel for the Borrower; (iii) the reasonable
fees, out-of-pocket expenses and disbursements of a single U.S. counsel in
connection with the negotiation, preparation and execution of the Loan Documents
and any other documents or matters requested by the Borrower; (iv) all the
actual and reasonable costs and out-of-pocket reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (v) all
other actual and reasonable costs and out-of-pocket expenses incurred by each
Lead Arranger, the Administrative Agent and each Syndication Agent in connection
with the syndication of the Loans and the negotiation, preparation and execution
of the Loan Documents and the transactions contemplated thereby; (vi) all actual
and reasonable costs and out-of-pocket expenses incurred by the Administrative
Agent in connection with any consents, amendments, waivers or other
modifications of the Loan Documents (including the reasonable fees,
out-of-pocket expenses and disbursements of counsel to the Administrative Agent
in connection therewith); and (vii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable attorneys’ fees (including, without
duplication, allocated costs of internal counsel) and costs of settlement,
incurred by any Agent or Lender in enforcing any Obligations of or in collecting
any payments due from the Borrower hereunder or under the other Loan Documents
by reason of such Event of Default (including in connection with the sale of,
collection from, or other realization upon any collateral) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings.

8.3                               Indemnity.


A.                                    IN ADDITION TO THE PAYMENT OF EXPENSES
PURSUANT TO SECTION 8.2, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSUMMATED, THE BORROWER AGREES TO DEFEND (SUBJECT TO INDEMNITEES’
SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS EACH OF THE LEAD
ARRANGERS AND AGENTS AND EACH LENDER, AND THE RESPECTIVE PARTNERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, AND AFFILIATES OF EACH OF THE LEAD
ARRANGERS AND EACH OF THE AGENTS

61


--------------------------------------------------------------------------------



AND EACH LENDER (COLLECTIVELY CALLED THE “INDEMNITEES”), FROM AND AGAINST ANY
AND ALL INDEMNIFIED LIABILITIES (AS HEREINAFTER DEFINED); PROVIDED THAT THE
BORROWER SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT
TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNITEE OR ANY OF ITS
AFFILIATES AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.  AS USED HEREIN, “INDEMNIFIED LIABILITIES” MEANS, COLLECTIVELY,
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES (INCLUDING NATURAL
RESOURCE DAMAGES), PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS (INCLUDING
ENVIRONMENTAL CLAIMS), COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR
INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING COMMENCED OR THREATENED BY THE BORROWER OR ANY OTHER PERSON, WHETHER
OR NOT ANY SUCH INDEMNITEE SHALL BE DESIGNATED AS A PARTY OR A POTENTIAL PARTY
THERETO, AND ANY FEES OR EXPENSES INCURRED BY INDEMNITEES IN ENFORCING THIS
INDEMNITY), WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED ON ANY
FEDERAL, STATE OR FOREIGN LAWS, STATUTES, RULES OR REGULATIONS (INCLUDING
SECURITIES AND COMMERCIAL LAWS, STATUTES, RULES OR REGULATIONS AND ENVIRONMENTAL
LAWS), ON COMMON LAW OR EQUITABLE CAUSE OR ON CONTRACT OR OTHERWISE, THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY SUCH INDEMNITEE, IN ANY MANNER
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE LENDERS’ AGREEMENTS
TO MAKE THE LOANS HEREUNDER OR THE USE OR INTENDED USE OF THE PROCEEDS THEREOF,
OR ANY ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS).


B.                                    TO THE EXTENT THAT THE UNDERTAKINGS TO
DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 8.3 MAY BE
UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, THE BORROWER SHALL CONTRIBUTE THE MAXIMUM PORTION THAT IT IS
PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM.


C.                                    TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER AND EACH OF ITS SUBSIDIARIES SHALL NOT ASSERT, AND EACH HEREBY
WAIVES, ANY CLAIM AGAINST THE LENDERS, THE AGENTS, THE LEAD ARRANGERS AND THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE LEGAL
REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A RESULT OF,
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY OR REFERRED TO HEREIN OR
THEREIN, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND THE BORROWER AND EACH OF ITS SUBSIDIARIES HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

8.4                               Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender (and
each of their respective Affiliates) is hereby authorized by the Borrower at any
time or from time to time subject, except in the case of an Event of Default
under Section 7.1, 7.6 or 7.7, to the consent of the Administrative Agent (such

62


--------------------------------------------------------------------------------


consent not to be unreasonably withheld or delayed), without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Agent or such Lender (or such
Affiliate), and any of their respective affiliates, as the case may be, to or
for the credit or the account of the Borrower against and on account of the
obligations and liabilities of the Borrower to such Agent or such Lender under
this Agreement and the other Loan Documents, including all claims of any nature
or description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not (i) such Agent or such Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 7 and although said Obligations, or any of them, may be
contingent or unmatured.

8.5                               Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Borrower therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that no amendment, modification,
termination, waiver or consent shall, without the consent of each Lender
affected thereby:  (i) extend the scheduled final maturity of any Loan; (ii)
waive, reduce or postpone any scheduled repayment (but not prepayment); (iii)
reduce the rate of interest on any Loan or any fee or other amount hereunder;
(iv) extend the time for payment of any such interest, fees or other amounts;
(v) reduce the principal amount of any Loan; (vi) amend, modify, terminate or
waive any provision of this Section 8.5; (vii) amend, modify or replace the
definition of “Requisite Lenders” or “Pro Rata Share”, or any provision of this
Agreement which would alter the pro rata sharing of payments required hereunder;
or (viii) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; provided further that no such
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by the Borrower therefrom, shall:  (1)
increase the Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender; or (2) amend, modify, terminate or waive any
provision of this Agreement as the same applies to the rights or obligations of
any Agent, in each case without the consent of such Agent.  The Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  No notice to or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

8.6                               Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

63


--------------------------------------------------------------------------------


8.7                               Notices.


A.                                    GENERALLY.  UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL NOTICES OR OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER
BETWEEN THE BORROWER AND ANY OTHER PERSON PARTY HERETO SHALL BE IN WRITING
(INCLUDING FACSIMILE OR ELECTRONIC MAIL) AND MAILED, SENT BY OVERNIGHT COURIER,
TELECOPIED, E-MAILED, OR DELIVERED TO, IN THE CASE OF EACH SIGNATORY TO THIS
AGREEMENT, AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES HERETO, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS OR TO SUCH OTHER PERSON AS SHALL BE DESIGNATED
BY SUCH PARTY IN A WRITTEN NOTICE TO ALL OTHER PARTIES.  ANY NOTICE, REQUEST OR
DEMAND TO OR UPON THE BORROWER OR ANY OTHER PERSON PARTY HERETO SHALL NOT BE
EFFECTIVE UNTIL RECEIVED.


B.                                    INTRALINKS.

(I)                                     THE BORROWER HEREBY AGREE THAT THEY WILL
PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER
MATERIALS THAT THEY ARE OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE LOAN DOCUMENTS, INCLUDING ALL NOTICES, REQUESTS, FINANCIAL
STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION
MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST
FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER LOAN (INCLUDING
ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (II)
RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT
PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF ANY POTENTIAL
EVENT OF DEFAULT OR EVENT OF DEFAULT OR (IV) IS REQUIRED TO BE DELIVERED TO
SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR
ANY BORROWING OR OTHER LOAN HEREUNDER (ALL SUCH NON-EXCLUDED COMMUNICATIONS
BEING REFERRED TO HEREIN COLLECTIVELY AS “COMMUNICATIONS”), BY TRANSMITTING THE
COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM.  IN ADDITION, THE
BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE
AGENT IN THE MANNER SPECIFIED IN THE LOAN DOCUMENTS BUT ONLY TO THE EXTENT
REQUESTED BY THE ADMINISTRATIVE AGENT.

(II)                                  THE BORROWER FURTHER AGREES THAT THE
ADMINISTRATIVE AGENT MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY
POSTING THE COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC
TRANSMISSION SYSTEM (THE “PLATFORM”).

(III)                            THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR

64


--------------------------------------------------------------------------------


ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(IV)                              THE ADMINISTRATIVE AGENT AGREES THAT THE
RECEIPT OF THE COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS
SET FORTH ABOVE SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THE LOAN DOCUMENTS.  EACH LENDER AGREES
THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) SPECIFYING THAT THE
COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO SUCH LENDER FOR PURPOSES OF THE LOAN
DOCUMENTS.  EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING
(INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME OF SUCH LENDER’S
E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC
TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL
ADDRESS.

8.8                               Survival of Representations, Warranties and
Agreements.


A.                                    ALL REPRESENTATIONS, WARRANTIES AND
AGREEMENTS MADE HEREIN SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE MAKING OF THE LOANS HEREUNDER.


B.                                    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF THE BORROWER SET FORTH IN
SECTIONS 2.8, 2.9C, 8.2, 8.3 AND 8.4 AND THE AGREEMENTS OF LENDERS SET FORTH IN
SECTIONS 8.18, 9.2C AND 9.4 SHALL SURVIVE THE PAYMENT OF THE LOANS AND THE
TERMINATION OF THIS AGREEMENT.

8.9                               Failure or Indulgence Not Waiver; Remedies
Cumulative.

No failure or delay on the part of any Lead Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Lead Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document.  Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

8.10                        Marshalling; Payments Set Aside.

No Agent or Lender shall be under any obligation to marshal any assets in favor
of the Borrower or any other Person or against or in payment of any or all of
the Obligations.  To the

65


--------------------------------------------------------------------------------


extent that the Borrower makes a payment or payments to the Administrative Agent
or the Lenders (or to the Administrative Agent, on behalf of the Lenders) or the
Administrative Agent or the Lenders enforce any security interests or exercises
their rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.

8.11                        Severability.

In case any provision in or obligation under any Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations of such Loan Document,
the other Loan Documents or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

8.12                        Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13                        Applicable Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

8.14                        Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that each
Lender’s rights of assignment are subject to Section 8.1).  The Borrower may not
assign or delegate its rights or obligations hereunder or any interest therein
without the prior written consent of each Lender.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees, and
Affiliates of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

8.15                        Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,

66


--------------------------------------------------------------------------------


COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, THE
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(I)                                    ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

(II)                                WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III)                            AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE BORROWER AT ITS ADDRESS SET FORTH ON THE SIGNATURE
PAGES HERETO;

(IV)                           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

(V)                               AGREES THAT EACH AGENT AND EACH LENDER RETAINS
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION; AND

(VI)                           AGREES THAT THE PROVISIONS OF THIS SECTION 8.15
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

8.16                        Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN

67


--------------------------------------------------------------------------------


WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

8.17                        Confidentiality.

Each Agent and Lender shall hold all confidential, proprietary or non-public
information regarding the Borrower and its Subsidiaries and their respective
businesses which has been identified as confidential by any the Borrower and
obtained pursuant to the requirements of this Agreement in accordance with such
Agent’s or Lender’s customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices, it being
understood and agreed by the Borrower that in any event each Lender may make
disclosures (i) to Affiliates of such Agent or Lender and the directors,
officers, employees, agents, advisors and other representatives of such Agent or
Lender and their Affiliates (and to other persons authorized by an Agent or
Lender to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 8.17); (ii)
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by any Lender of its Loans or any interest therein; (iii) to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Borrower or its Subsidiaries received
by it from any of the Agents or any Lender; (iv) required or requested by any
Governmental Authority or representative thereof; provided that unless
specifically prohibited by applicable law, court order or similar regulatory
process, each Agent and Lender shall make reasonable efforts to notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Agent or Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information; (v) to any other party hereto; (vi) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (vii) to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and their Obligations; (viii) with the
consent of the Borrower or (ix) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section 8.17 or
(y) becomes available to any Agent, any Lender or their respective Affiliates on
a nonconfidential basis from a source other than the Borrower so long as such
Agent, such Lender or such Affiliate does not have knowledge that such source
has an obligation to the Borrower to keep such information confidential;
provided that in no event shall any Agent or Lender be obligated or required to
return any materials furnished by the Borrower or any of its Subsidiaries.

68


--------------------------------------------------------------------------------


8.18                        Ratable Sharing.

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Loan Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of commitment fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender), which is greater than the
proportion received by any other Lender in respect to of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (i) notify the Administrative Agent of the receipt of such payment
and (ii) apply a portion of such payment to purchase (for cash at face value)
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment), or such other adjustments as shall be equitable, in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower and each of its
Subsidiaries expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by the Borrower or any of its Subsidiaries to that holder with respect thereto
as fully as if that holder were owed the amount of the participation held by
that holder.

8.19                        Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

8.20                        Obligations Several; Independent Nature of Lenders’
Rights.

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising

69


--------------------------------------------------------------------------------


out hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

8.21                        Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower shall pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.


SECTION 9.                            AGENTS

9.1                               Appointment.

ABN AMRO and MSSF are hereby appointed as Syndication Agents hereunder, and each
Lender hereby authorizes the Syndication Agents to act as its agents in
accordance with the terms of this Agreement and the other Loan Documents. Bank
of America, N.A. and Wachovia Bank, National Association are hereby appointed as
Documentation Agents hereunder, and each Lender hereby authorizes the
Documentation Agents to act as its agents in accordance with the terms of this
Agreement and the other Loan Documents. Citibank is hereby appointed by each
Lender as the Administrative Agent hereunder and under the other Loan Documents
and each Lender hereby authorizes the Administrative Agent to act as its agent
in accordance with the terms of this Agreement and the other Loan Documents.
Each Agent hereby agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 9 are solely for the benefit of the Agents and the Lenders, and the

70


--------------------------------------------------------------------------------


Borrower shall have no rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
each of the Agents shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.

9.2                               Powers and Duties; General Immunity.


A.            POWERS; DUTIES SPECIFIED. EACH LENDER IRREVOCABLY AUTHORIZES EACH
AGENT TO TAKE SUCH ACTION ON SUCH LENDER’S BEHALF AND TO EXERCISE SUCH POWERS,
RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AS ARE
SPECIFICALLY DELEGATED OR GRANTED TO SUCH AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS, RIGHTS AND REMEDIES AS ARE REASONABLY INCIDENTAL
THERETO. EACH AGENT SHALL HAVE ONLY THOSE DUTIES AND RESPONSIBILITIES THAT ARE
EXPRESSLY SPECIFIED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH AGENT
MAY EXERCISE SUCH POWERS, RIGHTS AND REMEDIES AND PERFORM SUCH DUTIES BY OR
THROUGH ITS AGENTS OR EMPLOYEES. NO AGENT SHALL HAVE, BY REASON OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, A FIDUCIARY RELATIONSHIP IN
RESPECT OF ANY LENDER; AND NOTHING IN THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO
IMPOSE UPON ANY AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN. ANYTHING
HEREIN TO THE CONTRARY NOTWITHSTANDING, NONE OF THE LEAD ARRANGERS, SYNDICATION
AGENTS OR DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY
POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS A LENDER HEREUNDER.


B.            NO RESPONSIBILITY FOR CERTAIN MATTERS. NO AGENT SHALL BE
RESPONSIBLE TO ANY LENDER FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS,
VALIDITY, ENFORCEABILITY, COLLECTABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR ANY REPRESENTATIONS, WARRANTIES, RECITALS OR
STATEMENTS MADE HEREIN OR THEREIN OR MADE IN ANY WRITTEN OR ORAL STATEMENTS OR
IN ANY FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS, REPORTS OR CERTIFICATES OR
ANY OTHER DOCUMENTS FURNISHED OR MADE BY ANY AGENT TO THE LENDERS OR BY OR ON
BEHALF OF THE BORROWER TO ANY AGENT OR ANY LENDER IN CONNECTION WITH THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY OR FOR THE FINANCIAL
CONDITION OR BUSINESS AFFAIRS OF THE BORROWER OR ANY OTHER PERSON LIABLE FOR THE
PAYMENT OF ANY OBLIGATIONS, NOR SHALL ANY AGENT BE REQUIRED TO ASCERTAIN OR
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS,
PROVISIONS, COVENANTS OR AGREEMENTS CONTAINED IN ANY OF THE LOAN DOCUMENTS
(OTHER THAN TO CONFIRM RECEIPT OF ITEMS REQUIRED UNDER THIS AGREEMENT OR ANY
LOAN DOCUMENT TO BE DELIVERED TO SUCH AGENT) OR AS TO THE USE OF THE PROCEEDS OF
THE LOANS OR AS TO THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY EVENT OF DEFAULT
OR POTENTIAL EVENT OF DEFAULT (UNLESS AND UNTIL NOTICE DESCRIBING SUCH EVENT OF
DEFAULT OR POTENTIAL EVENT OF DEFAULT IS GIVEN TO SUCH AGENT BY THE BORROWER OR
ANY OTHER AGENT) OR TO MAKE DISCLOSURES WITH RESPECT TO THE FOREGOING. ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY LIABILITY ARISING FROM CONFIRMATIONS OF THE AMOUNT OF
OUTSTANDING LOANS OR THE COMPONENT AMOUNTS THEREOF.


C.            EXCULPATORY PROVISIONS. NO AGENT OR ANY OF ITS OFFICERS, PARTNERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO THE LENDERS FOR ANY ACTION
TAKEN OR OMITTED BY ANY AGENT UNDER OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY SUCH

71


--------------------------------------------------------------------------------



AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EACH AGENT SHALL BE ENTITLED TO
REFRAIN FROM ANY ACT OR THE TAKING OF ANY ACTION (INCLUDING THE FAILURE TO TAKE
AN ACTION) IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR FROM THE EXERCISE OF ANY POWER, DISCRETION OR AUTHORITY VESTED IN IT
HEREUNDER OR THEREUNDER UNLESS AND UNTIL SUCH AGENT SHALL HAVE RECEIVED
INSTRUCTIONS IN RESPECT THEREOF FROM THE REQUISITE LENDERS (OR SUCH OTHER THE
LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SECTION 8.5) AND,
UPON RECEIPT OF SUCH INSTRUCTIONS FROM THE REQUISITE LENDERS (OR SUCH OTHER
LENDERS, AS THE CASE MAY BE), SUCH AGENT SHALL BE ENTITLED TO ACT OR (WHERE SO
INSTRUCTED) REFRAIN FROM ACTING, OR TO EXERCISE SUCH POWER, DISCRETION OR
AUTHORITY, IN ACCORDANCE WITH SUCH INSTRUCTIONS. WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING, (I) EACH OF AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY COMMUNICATION, INSTRUMENT OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR
SENT BY THE PROPER PERSON OR PERSONS, AND SHALL BE ENTITLED TO RELY AND SHALL BE
PROTECTED IN RELYING ON OPINIONS AND JUDGMENTS OF ATTORNEYS (WHO MAY BE
ATTORNEYS FOR THE BORROWER AND ITS SUBSIDIARIES), ACCOUNTANTS, EXPERTS AND OTHER
PROFESSIONAL ADVISORS SELECTED BY IT; AND (II) NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST ANY AGENT AS A RESULT OF SUCH AGENT ACTING OR (WHERE
SO INSTRUCTED) REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUISITE LENDERS (OR
SUCH OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SECTION
8.5).


D.            AGENTS ENTITLED TO ACT AS LENDERS. THE AGENCY HEREBY CREATED SHALL
IN NO WAY IMPAIR OR AFFECT ANY OF THE RIGHTS AND POWERS OF, OR IMPOSE ANY DUTIES
OR OBLIGATIONS UPON, ANY AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER HEREUNDER.
WITH RESPECT TO ITS PARTICIPATION IN THE LOANS, EACH AGENT SHALL HAVE THE SAME
RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS
THOUGH IT WERE NOT PERFORMING THE DUTIES AND FUNCTIONS DELEGATED TO IT
HEREUNDER, AND THE TERM “LENDER” SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE
INDICATES, INCLUDE EACH AGENT IN ITS INDIVIDUAL CAPACITY. ANY AGENT AND ITS
AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, OWN SECURITIES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY OR OTHER
BUSINESS WITH THE BORROWER OR ANY OF THEIR AFFILIATES AS IF IT WERE NOT
PERFORMING THE DUTIES SPECIFIED HEREIN, AND MAY ACCEPT FEES AND OTHER
CONSIDERATION FROM THE BORROWER FOR SERVICES IN CONNECTION WITH THIS AGREEMENT
AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS. NO AGENT SHALL
HAVE ANY DUTY TO DISCLOSE ANY INFORMATION OBTAINED OR RECEIVED BY IT OR ANY OF
ITS AFFILIATES RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE EXTENT
SUCH INFORMATION WAS OBTAINED OR RECEIVED IN ANY CAPACITY OTHER THAN AS AN AGENT
UNDER THIS AGREEMENT. IN THE EVENT THAT CITIBANK OR ANY OF ITS AFFILIATES SHALL
BE OR BECOME AN INDENTURE TRUSTEE UNDER THE TRUST INDENTURE ACT OF 1939 (AS
AMENDED, THE “TRUST INDENTURE ACT”) IN RESPECT OF ANY SECURITIES ISSUED OR
GUARANTEED BY THE BORROWER, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT ANY
PAYMENT OR PROPERTY RECEIVED IN SATISFACTION OF OR IN RESPECT OF ANY OBLIGATION
OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT BY OR ON BEHALF OF
CITIBANK IN ITS CAPACITY AS THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY
LENDER UNDER THIS AGREEMENT OR ANY NOTE (OTHER THAN CITIBANK OR AN AFFILIATE OF
CITIBANK) AND WHICH IS APPLIED IN ACCORDANCE WITH THIS AGREEMENT SHALL BE DEEMED
TO BE EXEMPT FROM THE REQUIREMENTS OF SECTION 311 OF THE TRUST INDENTURE ACT
PURSUANT TO SECTION 311(B)(3) OF THE TRUST INDENTURE ACT.

72


--------------------------------------------------------------------------------


9.3                               Representations and Warranties; No
Responsibility For Appraisal of Creditworthiness.

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making of the Loans hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
the Borrower and its Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders.

9.4                               Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
the Administrative Agent, to the extent that the Administrative Agent shall not
have been reimbursed by the Borrower to the full extent required by this
Agreement or any other Loan Document, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as Administrative Agent in any way relating to or arising out of this Agreement
or the other Loan Documents; provided that (a) no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct and (b) no Lender
shall be liable for the payment of any portion of an Indemnified Liability
pursuant to this Section 9.4 unless such Indemnified Liability was incurred by
the Administrative Agent in its capacity as such or by another Person acting for
the Administrative Agent in such capacity. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.

9.5                               Successor Administrative Agent.

The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by the Requisite Lenders. Upon any such
notice of resignation or any such removal, the Requisite Lenders shall have the
right, with, so long as no Potential Event of Default or Event of Default
exists, the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), upon five (5) Business Days’ notice to the Borrower, to
select a successor Administrative Agent. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or

73


--------------------------------------------------------------------------------


removed Administrative Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

9.6                               Acknowledgment of Potential Related
Transactions.

The Borrower hereby acknowledge its understanding that each of the Lead
Arrangers, each of the Agents and each of the Lenders may from time to time
effect transactions (for its own account or the account of customers), and hold
positions in loans or options on loans that may be the subject of this
arrangement. In addition, certain Affiliates of the Lenders are full service
securities firms and as such may from time to time effect transactions (for its
own account or the account of customers), and hold positions, in loans or
options on loans or securities or options on securities that may be the subject
of this arrangement. In addition, each of the Lead Arrangers, each of the Agents
and each of the Lenders may employ the services of its Affiliates in providing
certain services hereunder and may, subject to Section 8.17, exchange with such
Affiliates information concerning the Borrower and other companies that may be
the subject of this arrangement.

[Remainder of page intentionally left blank]

74


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

HOSPIRA, INC.

 

 

 

 

 

By:

/s/ Lori O. Carlson

 

 

Name: Lori O. Carlson

 

Title: Corporate Vice President and Treasurer

 

 

 

 

 

Notice Address:

 

 

 

275 N. Field Road

 

Lake Forest, IL 60064

 

Attention: Vice President and Treasurer

 

Tel:

(224) 212-2000

 

Fax:

(224) 212-3284

 

email: lori.carlson@hospira.com

 


--------------------------------------------------------------------------------


 

CITIBANK, N.A.,

 

as Lender and Administrative Agent

 

 

 

 

 

By:

/s/ Kevin A. Ege

 

 

Name: Kevin A. Ege

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

Two Penns Way

 

New Castle, DE 19720

 

Attention: Bank Loan Syndications

 

Tel:

(302) 894-6010

 

Fax:

(212) 994-0961

 

 

 

 

 

with a copy to:

 

 

 

390 Greenwich Street

 

New York, NY 10013

 

Attention: Chris Snider

 

Tel:

(212) 816-8917

 

Fax:

(212) 816-8051

 

email: christopher.snider@citigroup.com

 

2


--------------------------------------------------------------------------------


 

ABN AMRO BANK N.V., as Lender

 

 

 

 

 

By:

/s/ James W. Pierpont

 

 

Name: James W. Pierpont

 

Title: Corporate Managing Director

 

 

 

 

 

By:

/s/ Dianne D. Barkley

 

 

Name: Dianne D. Barkley

 

Title: Managing Director

 

 

 

 

 

Notice Address:

 

 

 

540 West Madison Street, Suite 2100

 

Chicago, IL 60661

 

Attention: Loan Administration

 

Tel:

(312) 992-5150

 

Fax:

(312) 992-5155

 

3


--------------------------------------------------------------------------------


 

MORGAN STANLEY SENIOR FUNDING, INC., as
Lender

 

 

 

 

 

By:

/s/ Elizabeth Hendricks

 

 

Name: Elizabeth Hendricks

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

1633 Broadway, 25th Floor

 

New York, NY 10019

 

Attention: James Morgan/Larry Benison

 

Tel:

(212) 537-1470 / (212) 537-1439

 

Fax:

(212) 537-1867 / 1866

 

email:

 

4


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Kevin R. Wagley

 

 

Name: Kevin R. Wagley

 

Title: Senior Vice President

 

 

 

 

 

Notice Address:

 

 

 

2001 Clayton Road

 

Concord, CA 94520

 

Attention: Shashanna Kratz

 

Tel:

(925) 675-8057

 

Fax:

(888) 985-9252

 

email: shashanna.a.kratz@bankofamerica.com

 

5


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ James S. Conville

 

 

Name: James S. Conville

 

Title: Assistant Vice President

 

 

 

 

 

Notice Address:

 

 

 

201 South College Street CP9, NC 1183

 

Charlotte, NC 28288

 

Attention: Anita Johnston

 

Tel:

(704) 715-9822

 

Fax:

(704) 715-0095

 

email: anita.johnston1@wachovia.com

 

6


--------------------------------------------------------------------------------


 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

/s/ Gregory M. Ratliff

 

 

Name: Gregory M. Ratliff

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

200 South Orange Avenue, MC 1108

 

Orlando, FL 32801

 

Attention: Arnette Delaine

 

Tel:

(407) 237-2436

 

Fax:

(407) 237-5342

 

email: arnette.delaine@suntrust.com

 

7


--------------------------------------------------------------------------------


 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

CHICAGO BRANCH (F/K/A THE BANK OF

 

TOKYO—MITSUBISHI, LTD., CHICAGO BRANCH)

 

as Lender

 

 

 

 

 

By:

/s/ Tsuguyuki Umene

 

 

Name: Tsuguyuki Umene

 

Title: Deputy General Manager

 

 

 

 

 

Notice Address:

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

Chicago Branch

 

227 W. Monroe St., Suite 2300

 

Chicago, IL 60606

 

Attention: Corporate Banking—Ms. Diane Tkach

 

Tel:

(312) 696-4663

 

Fax:

(312) 696-4535

 

email: dtkach@us.mufg.jp

 

8


--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS FINANCING, INC., as
Lender

 

 

 

By:

/s/ Joseph W. Linder

 

 

Name: Joseph W. Linder

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

115 South LaSalle Street, 12 West

 

Chicago, IL 60603

 

Attention: Joseph W. Linder

 

Tel:

(312) 750-3784

 

Fax:

(312) 750-6057

 

email: joseph.linder@bmo.com

 

9


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Courtney L. O’Connor

 

 

Name: Courtney L. O’Connor

 

Title: 2nd Vice President

 

 

 

 

 

Notice Address:

 

 

 

50 South LaSalle Street

 

Chicago, IL 60675

 

Attention: Linda Honda

 

Tel:

(312) 444-3532

 

Fax:

(312) 630-1566

 

email: LSH@ntrs.com

 

10


--------------------------------------------------------------------------------


 

COMMONWEALTH BANK OF AUSTRALIA, as
Lender

 

 

 

 

 

By:

/s/ Jeff Heazlewood

 

 

Name: Jeff Heazlewood

 

Title: Relationship Executive

 

 

 

 

 

Notice Address:

 

 

 

Commonwealth Bank of Australia

 

599 Lexington Avenue

 

17th Floor

 

New York, NY 10022

 

Tel: (212) 848-9312

 

Fax: (212) 336-7725

 

email: joanne.park@cba.com.au

 

11


--------------------------------------------------------------------------------


 

NATIONAL AUSTRALIA BANK LIMITED

 

ABN 12 004 044 937,

 

as Lender

 

 

 

 

 

By:

/s/ Stephen Daniels

 

 

Name: Stephen Daniels

 

Title: Client Director

 

 

 

 

 

Notice Address:

 

 

 

245 Park Avenue, Level 28

 

New York, NY 10167

 

Attention: Stephen Daniels

 

Tel:

(212) 916-9509

 

Fax:

(212) 983-7360

 

email: sdaniels@nabny.com

 

12


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

By:

/s/ Iain Stewart

 

 

Name: Iain Stewart

 

Title: Senior Vice President

 

 

 

 

 

Notice Address:

 

 

 

101 Park Avenue

 

6th Floor

 

New York, NY 10178

 

Attention: Julie Strelchenko

 

Tel:

(212) 401-1404

 

Fax:

(212) 401-1494

 

email: julie.strelchenko@rbos.com

 

13


--------------------------------------------------------------------------------